



 

Exhibit 10.1

 

 

364-DAY CREDIT AGREEMENT dated as of July 24, 2006

 

among

 

THE VALSPAR CORPORATION

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

and

 

BARCLAYS BANK PLC,

as Syndication Agent

 

WACHOVIA CAPITAL MARKETS, LLC and BARCLAYS CAPITAL,

as Co-Lead Arrangers and Joint Bookrunners



 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

ARTICLE I Definitions

4

Section 1.01

Defined Terms

4

Section 1.02

Classification of Loans and Borrowings

17

Section 1.03

Terms Generally

17

Section 1.04

Accounting Terms; GAAP

18

ARTICLE II The Credits

18

Section 2.01

Commitments

18

Section 2.02

Loans and Borrowings

18

Section 2.03

Requests for Borrowings

19

Section 2.04

Funding of Borrowings

19

Section 2.05

Interest Elections

20

Section 2.06

Termination and Reduction of Commitments

21

Section 2.07

Repayment of Loans; Evidence of Debt

22

Section 2.08

Prepayment of Loans

22

Section 2.09

Fees

23

Section 2.10

Interest

24

Section 2.11

Alternate Rate of Interest

24

Section 2.12

Increased Costs

25

Section 2.13

Break Funding Payments

26

Section 2.14

Taxes

26

Section 2.15

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

27

Section 2.16

Mitigation Obligations; Replacement of Lenders

29

Section 2.17

Extension of Maturity Date.

29

ARTICLE III Representations and Warranties

30

Section 3.01

Corporate Existence and Power

30

Section 3.02

Corporate and Governmental Authorization; No Contravention

30

Section 3.03

Binding Effect

30

Section 3.04

Financial Information

30

Section 3.05

No Litigation

31

Section 3.06

Compliance with ERISA

31

Section 3.07

Compliance with Laws; Payment of Taxes

31

Section 3.08

Subsidiaries

31

Section 3.09

Investment Company Act

32

Section 3.10

Ownership of Property; Liens

32

Section 3.11

No Default

32

Section 3.12

Full Disclosure

32

Section 3.13

Environmental Matters

32

Section 3.14

Capital Stock

33

Section 3.15

Margin Stock

33

Section 3.16

Insolvency

33

ARTICLE IV Conditions

34

Section 4.01

Effective Date

34

Section 4.02

Each Credit Event

35

ARTICLE V Covenants

35

Section 5.01

Information

35

Section 5.02

Inspection of Property, Books and Records

37

Section 5.03

Ratio of Consolidated Debt to Consolidated EBITDA

37

 

 



 

--------------------------------------------------------------------------------



 

 

Section 5.04

Minimum Shareholders’ Equity

37

Section 5.05

Restricted Payments

38

Section 5.06

Loans or Advances

38

Section 5.07

Acquisitions

38

Section 5.08

Negative Pledge

38

Section 5.09

Maintenance of Existence

39

Section 5.10

Dissolution

39

Section 5.11

Consolidations, Mergers and Sales of Assets

39

Section 5.12

Use of Proceeds

40

Section 5.13

Compliance with Laws; Payment of Taxes

40

Section 5.14

Insurance

41

Section 5.15

Change in Fiscal Year

41

Section 5.16

Maintenance of Property

41

Section 5.17

Environmental Notices

41

Section 5.18

Environmental Matters

41

Section 5.19

Environmental Release

41

Section 5.20

Transactions with Affiliates

41

Section 5.21

Limitation on Subsidiary Debt

42

Section 5.22

Subsidiary Guarantors

42

ARTICLE VI Events of Default

42

Section 6.01

Events of Default

42

Section 6.02

Notice of Default

45

ARTICLE VII The Administrative Agent

45

ARTICLE VIII Miscellaneous

47

Section 8.01

Notices

47

Section 8.02

Waivers; Amendments

47

Section 8.03

Expenses; Indemnity; Damage Waiver

48

Section 8.04

Successors and Assigns

49

Section 8.05

Survival

52

Section 8.06

Counterparts; Integration; Effectiveness

52

Section 8.07

Severability

53

Section 8.08

Right of Setoff

53

Section 8.09

Governing Law; Jurisdiction; Consent to Service of Process

53

Section 8.10

WAIVER OF JURY TRIAL

54

Section 8.11

Headings

54

Section 8.12

Confidentiality

54

Section 8.13

Interest Rate Limitation

55

Section 8.14

Release of Subsidiary Guarantors

55

Section 8.15

USA Patriot Act

55

 

 

2



 

--------------------------------------------------------------------------------



 

 



SCHEDULES:

 

Schedule 1.01

Domestic Material Subsidiaries

Schedule 2.01 --

Commitments

Schedule 3.08 --

Subsidiaries

Schedule 3.13 --

Environmental Matters

EXHIBITS:

 

Exhibit A --

Form of Assignment and Assumption

Exhibit B --

Form of Opinion of Lindquist & Vennum, PLLP

Exhibit C --

Form of Compliance Certificate

Exhibit D --

Form of Guarantee Agreement

Exhibit E --

Form of Indemnity, Subrogation and Contribution Agreement

 

 

3



 

--------------------------------------------------------------------------------



 

 

364-DAY CREDIT AGREEMENT dated as of July 24, 2006, among THE VALSPAR
CORPORATION, a Delaware corporation (the “Company”); the LENDERS from time to
time party hereto; WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
and BARCLAYS BANK PLC, as Syndication Agent.

 

The Company has requested the Lenders to extend Commitments under which the
Company may obtain revolving loans in an aggregate principal amount at any time
outstanding not greater than US$350,000,000.

 

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01

Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction pursuant to which the Company or any of the
Subsidiaries directly or indirectly, in its own name or by or through a nominee
or an agent (a) acquires equity Securities (or warrants, options or other rights
to acquire such Securities) of any Person other than the Company or a Person
which is, prior to such acquisition, a Subsidiary of the Company, pursuant to a
solicitation of tenders therefor, or in one or more negotiated block, market or
other transactions not involving a tender offer, or a combination of any of the
foregoing, (b) makes any Person a Subsidiary of the Company, or causes any
Person other than a Subsidiary to be merged into the Company or any of its
Subsidiaries, in any case pursuant to a merger, purchase of assets or any
reorganization providing for the delivery or issuance to the holders of such
Person’s then outstanding Securities, in exchange for such Securities, of cash
or Securities of the Company or any of its Subsidiaries, or a combination
thereof, or (c) purchases all or substantially all of the business or assets of
any Person or line of business or business unit (or substantially all of the
assets comprising a line of business or business unit) of any Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

“Administrative Agent” means Wachovia Bank, National Association, in its
capacity as Administrative Agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

 



 

--------------------------------------------------------------------------------



 

 

“Affiliate” of any Person means (a) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (b) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (c) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means at any time, with respect to any Lender, such
Lender’s percentage of the total Commitments and/or Loans outstanding.

 

“Applicable Rate” means, for any day, the following applicable rate per annum:
(a) with respect to any Eurocurrency Revolving Loan, (i) for the first
four-months following the Effective Date, Adjusted LIBO plus 0.32% and (ii)
thereafter, Adjusted LIBO plus 0.40%; provided, however, if the Company elects
to exercise the Term-Out Option, the Applicable Rate for the portion of the
Eurocurrency Revolving Loans outstanding shall be Adjusted LIBO plus 0.75%
during the Term-Out Period and (b) with respect to the facility fees payable
hereunder, (i) for the first four-months following the Effective Date, 0.08% on
the full principal amount thereof and (ii) thereafter, 0.10% on the full
principal amount thereof; provided, however, if the Company elects to exercise
the Term-Out Option, no facility fee shall be owing during the Term-Out Period.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and reasonably
acceptable to the Company.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and as to which a single Interest Period is in effect.

 

“Borrowing Minimum” means US$5,000,000.

 

“Borrowing Multiple” means US$1,000,000.

 

 

5



 

--------------------------------------------------------------------------------



 

 

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03.

 

“Borrowing Subsidiary” shall have the meaning set forth in the Existing Credit
Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Charlotte, North Carolina are
authorized or required by law to remain closed.

 

“Calculation Date” means the last Business Day of each calendar month.

 

“Capital Stock” means any capital stock (other than Redeemable Preferred Stock)
of the Company or any Consolidated Subsidiary (to the extent issued to a Person
other than the Company), whether common or preferred.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq. and its implementing regulations and
amendments.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System established pursuant to CERCLA.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.

 

“Commitment” means with respect to each Lender, the commitment of such Lender to
make Revolving Loans in an aggregate principal amount at any time outstanding up
to an amount equal to such Lender’s Applicable Percentage of the total
Commitments.

 

“Company” means The Valspar Corporation, a Delaware corporation.

 

“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Income for such period, (b) Consolidated Interest Expense for such period, (c)
taxes on income of the Company and its Consolidated Subsidiaries for such period
to the extent deducted in determining Consolidated Net Income for such period,
(d) Depreciation for such period and (e) amortization of intangible assets of
the Company and its Consolidated Subsidiaries for such period. In determining
Consolidated EBITDA for any period, any Consolidated Subsidiary acquired during

 

6



 

--------------------------------------------------------------------------------



 

such period by the Company or any other Consolidated Subsidiary shall be
included on a pro forma, historical basis as if it had been a Consolidated
Subsidiary during such entire period.

 

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Company or any of its Consolidated
Subsidiaries outstanding during such period.

 

“Consolidated Net Income” means, for any period, Reported Net Income, excluding
(a) extraordinary items and (b) any equity interests of the Company or any
Subsidiary in the unremitted earnings of any Person that is not a Subsidiary.

 

“Consolidated Operating Profits” means, for any period, the Operating Profits of
the Company and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Company in its consolidated financial statements as of such date.

 

“Consolidated Total Assets” means, at any time, the Total Assets of the Company
and its Consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under
Section 414 of the Code.

 

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, but only if
such obligations are, in accordance with GAAP, recorded on such Person’s
financial books as long-term debt, (d) all obligations of such Person as lessee
under capital leases, (e) all obligations of such Person to reimburse any bank
or other Person in respect of amounts payable under a banker’s acceptance, (f)
all Redeemable Preferred Stock of such Person (in the event such Person is a
corporation), (g) all obligations (absolute or contingent) of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (h) all Debt of others secured by a Lien on any
asset of such Person, whether or not such Debt is assumed by such Person, (i)
all Debt of others Guaranteed by such Person, and (j) the net obligation of such
Person with respect to interest rate protection agreements, foreign currency
exchange agreements or other hedging agreements (and for purposes of this
Agreement, the net amount which such Person is obligated to pay under any such
agreement upon termination of such agreement shall be deemed to constitute the
principal amount of such net obligation).

 

“Debt Issuance” shall mean the issuance of debt in the financial, banking, or
capital markets by the Company or any of its Subsidiaries evidenced by bonds,
debentures, notes, loan agreements or other similar instruments.

 

 

7



 

--------------------------------------------------------------------------------



 

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

 

“Depreciation” means for any period the sum of all depreciation expenses of the
Company and its Consolidated Subsidiaries for such period, as determined in
accordance with GAAP.

 

“Domestic Material Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State or territory thereof or the
District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

 

“Environmental Authority” means any Governmental Authority that exercises any
form of jurisdiction or authority under any Environmental Requirement.

 

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Company or any Subsidiary required by any Environmental Requirement.

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirement,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from or in any way associated with any Environmental
Requirement, Environmental Judgments and Orders, Environmental Notices,
Environmental Proceedings, or Environmental Releases.

 

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of alleged material noncompliance with or material
liability under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.

 

“Environmental Proceedings” means any judicial or administrative proceedings to
which the Company or any Subsidiary is a party or to which their respective
properties are subject, arising from or in any way associated with any
Environmental Requirement.

 

“Environmental Releases” means releases as defined in CERCLA or under any
Environmental Requirement.

 

 

8



 

--------------------------------------------------------------------------------



 

 

“Environmental Requirement” means any legal requirement relating to health,
safety or the environment, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees, judgments, injunctions and
common law.

 

“Equity Interests” means shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person.

 

“Equity Issuance” shall mean any issuance by the Company or any of its
Subsidiaries to any Person which is not the Company or a Subsidiary of the
Company of (a) shares or interests of its Equity Interests, (b) any shares or
interests of its Equity Interests pursuant to the exercise of options or
warrants or similar rights, (c) any shares or interests of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) warrants or
options or similar rights that are exercisable or convertible into shares or
interests of its Equity Interests. The term “Equity Issuance” shall not include
(i) any equity issued constituting consideration for a Permitted Acquisition,
(ii) any Debt Issuance or (iii) any shares or Equity Interests issued to any
current or former employee, director or consultant as compensation under any
option, restricted share, bonus, incentive or similar plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 6.01.

 

“Excess Margin Stock” means that portion, if any, of the Margin Stock owned by
the Company and the Subsidiaries that must be excluded from the restrictions
imposed by Section 5.08 and Section 5.11 in order for the value (determined in
accordance with Regulation U) of Margin Stock subject to such Section to account
for less than 25% of the aggregate value (as so determined) of all assets
subject to such Section.

 

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Company, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
which such recipient is organized or in which its principal office is located or
in which its applicable lending office is located, (b) any branch profit taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, and (c) any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.14(e), except, in
the case of clause (c) above, to the extent that (i) such Lender (or its
assignor, if any) shall have been entitled, at the time it became party to this
Agreement or designated such new lending office, to receive additional amounts
with respect to any withholding tax or (ii) such withholding tax shall have
resulted from the making of any payment to a location other than the office
designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type.

 

9



 

--------------------------------------------------------------------------------



 

 

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
October 25, 2005 among the Company, the Borrowing Subsidiaries party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Europe Limited, as London Administrative Agent, and JPMorgan Australia
Limited, as Australian Administrative Agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fiscal Quarter” means any fiscal quarter of the Company.

 

“Fiscal Year” means any fiscal year of the Company.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 8.04(h).

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt or other obligation of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit D, between the Subsidiary Guarantors and the Administrative Agent for
the benefit of the Lenders.

 

 

10



 

--------------------------------------------------------------------------------



 

 

“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980,
42 U.S.C. ss. 6901 et seq. and its implementing regulations and amendments, or
in any applicable state or local law or regulation, (b) any “hazardous
substance”, “pollutant” or “contaminant”, as defined in CERCLA, or in any
applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(d) toxic substances, as defined in the Toxic Substances Control Act of 1976, or
in any applicable state or local law or regulation and (e) insecticides,
fungicides, or rodenticides, as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act of 1975, or in any applicable state or local law or
regulation, as each such Act, statute or regulation may be amended from time to
time.

 

“Huarun Acquisition” means the acquisition of all or substantially all of the
assets (or capital stock) of Huarun Paints Holdings Co. Ltd.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” shall mean the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E,
among the Company, the Subsidiary Guarantors and the Administrative Agent.

 

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, each day prior to
the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Company may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurocurrency Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

 

11



 

--------------------------------------------------------------------------------



 

 

“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Debt at the end of the most recent fiscal quarter for which financial statements
have been delivered to Consolidated EBITDA for the period of four consecutive
fiscal quarters then ended.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Telerate screen), for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by Wachovia at approximately 11:00 a.m., London time, on the
date two Business Days prior to the beginning of such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Company or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease (but not an
operating lease) or other title retention agreement relating to such asset.

 

“Lilly Securities” means the 7¾% Senior Notes due 2007 issued under the
Indenture dated as of November 10, 1997, between Lilly Industries, Inc. and BNY
Midwest Trust Company (as successor to Harris Trust and Savings Bank), as
trustee.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement and each promissory note delivered
pursuant to this Agreement, as such documents may be amended, modified,
supplemented, or restated from time to time.

 

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

 

“Local Time” means Charlotte, North Carolina time.

 

“Margin Stock” means “margin stock” as defined in Regulation T, U or X of the
Board, as in effect from time to time, together with all official rulings and
interpretations issued thereunder.

 

“Material Adverse Effect” means any event, act, condition or occurrence that,
alone or in conjunction with one or more other events, acts, conditions or
occurrences, has resulted or is reasonably likely to result in a material
adverse effect on (a) the financial condition, operations,

 

12



 

--------------------------------------------------------------------------------



 

business or properties of the Company and the Consolidated Subsidiaries, taken
as a whole, (b) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents or the ability of the Company to perform its
obligations under the Loan Documents to which it is a party or (c) the legality,
validity or enforceability of any Loan Document.

 

“Material Subsidiary” means, on any date, any Subsidiary that either (a) had, at
the end of the most recently ended Fiscal Year, assets with a book value greater
than 10% of Consolidated Total Assets at the end of such Fiscal Year (or, with
respect to any Subsidiary that shall have been acquired by the Company since the
end of such Fiscal Year, that had, at the time of such acquisition, assets with
a book value greater than 10% of Consolidated Total Assets at the end of such
Fiscal Year), or (b) contributed more than 5% of Consolidated Operating Profits
for the most recently ended Fiscal Year (or, with respect to any Subsidiary that
shall have been acquired by the Company since the end of such Fiscal Year, that
would have contributed more than 5% of Consolidated Operating Profits for the
entire such Fiscal Year had it been a Subsidiary for the entire such Fiscal
Year, as determined on a pro forma basis in accordance with GAAP); provided,
that if at any time the aggregate Total Assets of all Domestic Subsidiaries that
are not Material Subsidiaries as of the end of the most recently ended Fiscal
Year exceeds 20% of Consolidated Total Assets as of the end of such Fiscal Year,
the Company (or, in the event the Company has failed to do so within 30 days,
the Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.

 

“Maturity Date” means (a) July 23, 2007 or (b) if the Term-Out Option is
exercised in accordance with Section 2.17, July 23, 2008.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Company or any of its Subsidiaries in respect of any Equity Issuance or Debt
Issuance, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, underwriter’s discounts and sales
commissions) associated therewith and (b) taxes paid or payable as a result
thereof; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash received (after deduction of the items in (a) and (b)
above) upon the sale or other disposition of any non-cash consideration received
by the Company or any of its Subsidiaries in any Equity Issuance or Debt
Issuance.

 

“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, for such period, as determined in
accordance with GAAP.

 

“Net Proceeds of Capital Stock/Conversion of Debt” means any and all proceeds
(whether cash or non-cash) or other consideration received by the Company or a
Consolidated Subsidiary in respect of the issuance of Capital Stock (including,
without limitation, the aggregate amount of any and all Debt converted into
Capital Stock), after deducting therefrom all reasonable and customary costs and
expenses incurred by the Company or such Consolidated Subsidiary directly in
connection with the issuance of such Capital Stock.

 

 

13



 

--------------------------------------------------------------------------------



 

 

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Company, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company under this Agreement or any other
Loan Document.

 

“Operating Profits” means, as applied to any Person for any period, the
operating income of such Person for such period, as determined in accordance
with GAAP.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means (a) any Acquisition (i) which is of a Person
engaged in or assets used in the same or similar line or lines of business as
the Company or any Consolidated Subsidiaries and (ii) if the aggregate
consideration to be paid by the Company or any Subsidiary in connection with
such Acquisition exceeds US$100,000,000, as to which the Company has delivered
to the Lenders a certificate of the chief financial officer, treasurer or chief
accounting officer of the Company certifying (and, in the case of Sections 5.03,
5.04, 5.08 and 5.11(d), including calculations evidencing) pro-forma compliance
with the terms of this Agreement after giving effect to such Acquisition and (b)
the Huarun Acquisition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (a) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Prepaid Rebates” means any payment made to or credit allowed to a customer or
prospective customer of the Company or any Subsidiary, or to any affiliate of
the customer or prospective customer, in each case in the ordinary course of the
Company’s or such Subsidiary’s business and pursuant to a written agreement or
purchase order, which represents the prepayment of a rebate, price discount or
price reduction on products sold or to be sold by the Company or such Subsidiary
to one or more customers or prospective customers.

 

 

14



 

--------------------------------------------------------------------------------



 

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Properties” means all real property owned, leased or otherwise used or occupied
by the Company or any Subsidiary, wherever located.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

 

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Maturity Date either

 

 

(i)

mandatorily redeemable (by sinking fund or similar payments or otherwise) or

 

 

(ii)

redeemable at the option of the holder thereof.

 

“Register” has the meaning set forth in Section 8.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, Administrative
Agents and advisors of such Person and such Person’s Affiliates.

 

“Reported Net Income” means, for any period, the Net Income of the Company and
its Consolidated Subsidiaries determined on a consolidated basis.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate a
majority of (a) the Commitments or (b) if the Commitments have been terminated,
the outstanding Loans; provided, however, that any time there should be only two
Lenders hereunder, the term Required Lenders shall require both such Lenders.

 

“Restricted Payment” means (a) any dividend or other distribution on any shares
of the Company’s capital stock (except dividends payable solely in shares of its
capital stock) or (b) any payment on account of the purchase, redemption,
retirement or acquisition of any shares of the Company’s capital stock (except
shares acquired upon the conversion thereof into other shares of its capital
stock).

 

“Revolving Loan” means a Loan made by the Lenders pursuant to Section 2.01(a).
Each Revolving Loan shall be a Eurocurrency Loan or an ABR Loan.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Security” has the meaning assigned to such term in Section 2(l) of the
Securities Act of 1933, as amended.

 

15



 

--------------------------------------------------------------------------------



 

 

“Shareholders’ Equity” means, at any time, the shareholders’ equity of the
Company and its Consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Company or any of its Consolidated Subsidiaries.
Shareholders’ equity generally would include, but not be limited to (a) the par
or stated value of all outstanding Capital Stock, (b) capital surplus, (c)
retained earnings, and (d) various deductions such as (i) purchases of treasury
stock, (ii) valuation allowances, (iii) receivables due from an employee stock
ownership plan, (iv) employee stock ownership plan debt guarantees, and (v)
translation adjustments for foreign currency transactions.

 

“SPC” shall have the meaning assigned to such term in Section 8.04(h).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation or other entity of which equity securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means (a) each Subsidiary listed on Schedule 1.01 and (b)
each Subsidiary that becomes a Guarantor pursuant to Section 5.22.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term-Out Option” shall have the meaning set forth in Section 2.17.

 

“Term-Out Period” shall have the meaning set forth in Section 2.17.

 

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Company’s or any Subsidiary’s business and on a temporary basis.

 

“Total Assets” of any Person means, at any time, the total assets of such
Person, as set forth or reflected or as should be set forth or reflected on the
most recent balance sheet of such Person, prepared in accordance with GAAP.

 

16



 

--------------------------------------------------------------------------------



 

 

“Transactions” means the execution, delivery and performance by the Company of
the Loan Documents, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

 

“US Dollars” or “US$” refers to lawful money of the United States of America.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Wachovia” means Wachovia Bank, National Association and its successors and/or
assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02

Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Type (e.g., a “Eurocurrency Loan” and a “Eurocurrency
Borrowing”).

 

Section 1.03

Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 



 

17



 

--------------------------------------------------------------------------------



 

 

 

Section 1.04

Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

ARTICLE II

 

The Credits

 

Section 2.01

Commitments.

 

(a)          Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Company from time to time during the
Availability Period in US Dollars in amounts that will not result in (i) such
Lender’s Revolving Loans outstanding exceeding its Commitment and (ii) the
principal amount of Revolving Loans outstanding exceeding the aggregate
Commitments.

 

(b)          Within the foregoing limits, and subject to the terms and
conditions set forth herein (including Section 5.12), the Company may borrow,
prepay and reborrow Revolving Loans.

 

Section 2.02

Loans and Borrowings.

 

(a)          The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.

 

(b)          Subject to Section 2.11, each Borrowing shall be comprised entirely
of US Dollars and shall be comprised entirely of ABR Loans or Eurocurrency Loans
as the Company may request in accordance herewith. Each Lender at its option may
make any Eurocurrency Loan by causing any domestic or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Company to repay such Loan in accordance with the terms of
this Agreement.

 

(c)          At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more

 

18



 

--------------------------------------------------------------------------------



 

than a total of ten Eurocurrency Borrowings outstanding with different Interest
Period termination dates.

 

(d)          Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03

Requests for Borrowings.

 

To request a Borrowing the Company, shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Charlotte, North Carolina time, the Business Day of the proposed Borrowing;
provided, however, all Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date, may only consist of ABR Loans.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

 

(i)

the aggregate principal amount of the requested Borrowing;

 

 

(ii)

the date of the requested Borrowing, which shall be a Business Day;

 

(iii)        whether the requested Borrowing is to be an ABR Borrowing, or a
Eurocurrency Borrowing;

 

(iv)         in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period” and

 

(v)          the location and number of the Company’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan as part of
the requested Borrowing of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing

 

Section 2.04

Funding of Borrowings.

 

(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Company by

 

19



 

--------------------------------------------------------------------------------



 

promptly crediting the amounts so received, in like funds, to an account of the
Company maintained by the Administrative Agent in North Carolina and designated
by the Company in the applicable Borrowing Request.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the Company
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at the Federal Funds Effective Rate. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.05

Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. The
Company may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

20



 

--------------------------------------------------------------------------------



 

 

(iv)         if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)          If the Company fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing or irrevocable notice of its intent to
prepay such Borrowing as of the end of the applicable Interest Period thereto,
prior to 11:00 a.m, Local Time, three Business Days prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
deemed to be and shall be continued as a Eurocurrency Borrowing, with an
Interest Period of one month’s duration. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and (ii)
unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.06

Termination and Reduction of Commitments.

 

(a)          Upon at least three Business Days’ prior irrevocable written notice
to the Administrative Agent, the Company may at any time terminate, or from time
to time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of US$1,000,000
and in a minimum amount of US$5,000,000 and (ii) the Company shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of Loans in accordance with this Agreement the aggregate Revolving Loans exceed
the aggregate Commitments. In the event that the aggregate Revolving Loans
exceed the aggregate Commitments, the Company shall promptly prepay Borrowings
in an aggregate amount sufficient to eliminate such excess.

 

(b)          The Company shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice pursuant to this Section, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be

 

21



 

--------------------------------------------------------------------------------



 

permanent. Each reduction of the Commitments shall be made ratably among the
applicable Lenders in accordance with their respective Commitments.

 

(c)          Unless previously terminated pursuant to this Section, the
Commitments and all outstanding Loans shall terminate on the Maturity Date.

 

Section 2.07

Repayment of Loans; Evidence of Debt.

 

(a)          The Company hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Company
to repay the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Company shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.08

Prepayment of Loans.

 

(a)          The Company shall have the right at any time and from time to time
to prepay any Borrowing of the Company in whole or in part, subject to (i) prior
notice in accordance with paragraph (c) of this Section and (ii) in the case of
a Eurocurrency Loan, reimbursement of any breakage costs if prepayment occurs
other than at the end of an Interest Period.

 

(b)          In the event and on each occasion that the aggregate Revolving
Loans exceed the aggregate Commitments, the Company shall promptly prepay
Borrowings in an aggregate amount sufficient to eliminate such excess.

 

22



 

--------------------------------------------------------------------------------



 

 

(c)          Immediately upon receipt by the Company or any of its Subsidiaries
of proceeds from any Debt Issuance or Equity Issuance, the Company shall prepay
the Loans in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds of such Debt Issuance or Equity Issuance which shall be applied to
reduce the outstanding Borrowings (it being acknowledged and agreed that the
Commitments whether drawn or undrawn at such time shall also be reduced on a
dollar for dollar basis by the amount of any such Debt Issuance or Equity
Issuance); provided, however, it is understood and agreed that any issuance or
payment of commercial paper shall not result in any prepayment or Commitment
reduction hereunder.

 

(d)          The Company shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder not later than
11:00 a.m., Local Time one Business Day before such prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.06, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06. Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.

 

Section 2.09

Fees.

 

(a)          The Company agrees to pay to the Administrative Agent, in US
Dollars, for the account of the office (or Affiliate) of each Lender from which
such Lender would make Loans to the Company in US Dollars hereunder, a facility
fee, which shall accrue at the Applicable Rate on the daily aggregate amount of
the Commitments of such Lender (whether used or unused) during the period from
and including the Effective Date to but excluding the date on which the last of
such Commitments terminates or the date the Term-Out Period begins. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year (commencing on the first such date to occur
after the date hereof), on each date on which the Commitments terminate and on
the Maturity Date; provided that any facility fees accruing after the Maturity
Date shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b)          Upon the occurrence of any Lender (an “Additional Lender”) other
than Wachovia and Barclays Bank PLC becoming a party to this Agreement, the
Company agrees to pay to the Administrative Agent for the account of the
Administrative Agent and in its capacity as Administrative Agent, a
non-refundable annual administrative fee in an amount equal to the lesser of (i)
$5,000 per Lender (including Wachovia and Barclays Bank PLC) party to the Credit
Agreement or (ii) $30,000, due and payable in advance initially upon any
Additional Lender becoming party hereto and annually thereafter until this
Agreement and all other Loan Documents have terminated and all amounts owing
thereunder are paid in full; provided, however, if any Additional Lender shall
become party to this Agreement during any fiscal year, the administrative fee
attributable to such Additional Lender shall be pro-rated for the remainder

 

23



 

--------------------------------------------------------------------------------



 

of such fiscal year and shall be due and payable upon such Lender becoming party
to the Credit Agreement.

 

(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, utilization fees, and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

 

Section 2.10

Interest.

 

(a)          The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate.

 

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest in the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.11

Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency Borrowing
denominated in any currency:

 

 

24



 

--------------------------------------------------------------------------------



 

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, for such Interest Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; then
the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as a Eurocurrency Borrowing shall be ineffective
and any Eurocurrency Borrowing that is requested to be continued shall be
converted to an ABR Borrowing on the last day of the Interest Period applicable
thereto, and (ii) any Borrowing Request for a Eurocurrency Borrowing, shall be
deemed a request for an ABR Borrowing.

 

Section 2.12

Increased Costs.

 

 

(a)

If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii) impose on any Lender any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan, or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Company will pay to such Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)          If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive

 

25



 

--------------------------------------------------------------------------------



 

absent manifest error. The Company shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.13

Break Funding Payments.

 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.06(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Company pursuant to Section 2.16 then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

Section 2.14

Taxes.

 

(a)          Any and all payments by or on account of any obligation of the
Company hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Company shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and

 

26



 

--------------------------------------------------------------------------------



 

(iii) the Company shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)          In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Company shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Company hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Governmental Authority, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

Section 2.15

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)          The Company shall make each payment required to be made by it
hereunder or under any other Loan Document prior to 2:00 p.m., Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim. All such payments shall be made to the Administrative Agent to
such account as it shall from time to time specify at its offices, at 201 S.
College St. NC0680, Charlotte, NC 28211 or, in any such case, at such other
address as the Administrative Agent shall from time to time specify in a notice
delivered to the Company; provided that payments to be made directly to the
Administrative Agent or any Lender as expressly provided herein and payments
pursuant to Section 2.12, Section 2.13, Section 2.14 and Section 8.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan (or of any breakage indemnity in respect of any Loan) shall be made in
the currency of such Loan; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

 

27



 

--------------------------------------------------------------------------------



 

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal of the Loans then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans, as applicable, of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Company consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Company has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of a Borrowing in US Dollars).

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent, for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 



 

28



 

--------------------------------------------------------------------------------



 

 

 

Section 2.16

Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.12, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.12, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

Section 2.17

Extension of Maturity Date.

 

If (a) the Company shall have delivered to the Administrative Agent a written
notice requesting an extension of the Maturity Date (the “Term-Out Option”) at
least ten (10) Business Days prior to such Maturity Date then in effect (which
notice the Administrative Agent shall promptly transmit to each Lender) and (b)
no Default or Event of Default exists on the otherwise applicable Maturity Date,
then such otherwise applicable Maturity Date shall be extended (provided that no
prior elections have been made under this Section 2.17) to the first anniversary
of such Maturity Date then in effect (the “Term-Out Period”). No additional
borrowings under Section 2.01 may be made during such extension period and any
amounts repaid on Revolving Loans outstanding during such extension period may
not be reborrowed.

 

 

29



 

--------------------------------------------------------------------------------



 

 

ARTICLE III

 

Representations and Warranties

 

The Company represents and warrants to the Lenders that:

 

Section 3.01

Corporate Existence and Power.

 

The Company and the Subsidiary Guarantors are each corporations duly organized,
validly existing and in good standing under the laws of the jurisdiction of
their incorporation, are duly qualified to transact business in every
jurisdiction where, by the nature of its business, the failure to be so
qualified could have or cause a Material Adverse Effect, and have all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on their business as now conducted.

 

Section 3.02

Corporate and Governmental Authorization; No Contravention.

 

The execution, delivery and performance by the Company of this Agreement and the
other Loan Documents and the execution by the Subsidiary Guarantors of the
Guarantee Agreement and the Indemnity, Subrogation and Contribution Agreement
(i) are within the Company’s corporate powers, (ii) have been duly authorized by
all necessary corporate action, (iii) require no action by or in respect of or
filing with any governmental body, agency or official, (iv) do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation or by-laws of the Company or any Subsidiary
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Company or any of its Subsidiaries, and (v) do not result in
the creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

Section 3.03

Binding Effect.

 

This Agreement has been duly executed and delivered and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms, and
the other Loan Documents, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Company and the
Subsidiary Guarantors party thereto, enforceable in accordance with their
respective terms, provided that the enforceability hereof and thereof is subject
in each case to general principles of equity and to bankruptcy, insolvency and
similar laws affecting the enforcement of creditors’ rights generally.

 

Section 3.04

Financial Information.

 

(a)          The audited balance sheet of the Company and the Consolidated
Subsidiaries as of October 28, 2005, and the related statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Ernst & Young LLP, and the unaudited balance sheets of the Company and the
Consolidated Subsidiaries as of January 27, 2006 and April 28, 2006 and the
related statements of income, shareholders’ equity and cash flows for the Fiscal
Quarters and portions of the Fiscal Year then ended, copies of all of which have
been delivered to each of the Lenders, fairly present, in conformity with GAAP,
the consolidated financial position of the Company and the Consolidated
Subsidiaries as of such dates and their results of operations and cash flows for
such periods.

 

30



 

--------------------------------------------------------------------------------



 

 

 

 

(b)

Since October 28, 2005, there has been no Material Adverse Effect.

 

Section 3.05

No Litigation.

 

There is no action, suit or proceeding pending, or to the knowledge of the
Company threatened, against or affecting the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
which could have a Material Adverse Effect or which in any manner draws into
question the validity of or could impair the ability of the Company or any
Subsidiary Guarantor to perform its obligations under this Agreement or any of
the other Loan Documents.

 

Section 3.06

Compliance with ERISA.

 

(a)          The Company and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of ERISA and the Code, and have not incurred any
liability to the PBGC or a Plan under Title IV of ERISA.

 

(b)          Neither the Company nor any member of the Controlled Group has
incurred any withdrawal liability with respect to any Multiemployer Plan under
Title IV of ERISA, and no such liability is expected to be incurred.

 

Section 3.07

Compliance with Laws; Payment of Taxes.

 

The Company and the Subsidiaries are in compliance in all material respects with
all applicable laws, regulations and similar requirements of Governmental
Authorities, except for the matters disclosed in Schedule 3.13 or where such
compliance is being contested in good faith through appropriate proceedings,
except where the failure to comply would not have or cause a Material Adverse
Effect. There have been filed on behalf of the Company and its Subsidiaries all
Federal, state and local income, excise, property and other tax returns which
are required to be filed by them and all taxes due pursuant to such returns or
pursuant to any assessment received by or on behalf of the Company or any
Subsidiary have been paid or are being contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Company and
the Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate. United States income tax returns of the
Company and the Subsidiaries have been examined and closed through the Fiscal
Year ended October 29, 2004.

 

Section 3.08

Subsidiaries.

 

Each of the Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all corporate powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where the failure to qualify or have
any such license, authorization, consent or approval would not have or cause a
Material Adverse Effect. The Company has no Subsidiaries except for those
Subsidiaries listed on Schedule 3.08, or as described in a Compliance
Certificate furnished pursuant to Section 5.01(c), in each case

 

31



 

--------------------------------------------------------------------------------



 

which accurately sets forth each such Subsidiary’s complete name and
jurisdiction of incorporation. Each Domestic Material Subsidiary on the date
hereof is separately identified as such in Schedule 3.08 hereto.

 

Section 3.09

Investment Company Act.

 

Neither the Company nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

Section 3.10

Ownership of Property; Liens.

 

Each of the Company and its Consolidated Subsidiaries has title to its
properties sufficient for the conduct of its business, and none of such property
is subject to any Lien except as permitted in Section 5.08.

 

Section 3.11

No Default.

 

Neither the Company nor any of the Consolidated Subsidiaries is in default under
or with respect to any agreement, instrument or undertaking to which it is a
party or by which it or any of its property is bound which could have or cause a
Material Adverse Effect. No Default has occurred and is continuing.

 

Section 3.12

Full Disclosure.

 

All information heretofore furnished by the Company or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Company or any Subsidiary to the Administrative Agent
or any Lender will be, true, accurate and complete in every material respect or
based on reasonable estimates on the date as of which such information is stated
or certified.

 

Section 3.13

Environmental Matters.

 

(a)          Except for the matters disclosed in Schedule 3.13, neither the
Company nor any Subsidiary is subject to, or knows any basis for, any
Environmental Liability which could have or cause a Material Adverse Effect and
neither the Company nor any Subsidiary has been designated as a potentially
responsible party under CERCLA or under any state statute similar to CERCLA. To
the best knowledge of the Company, except for the matters disclosed in
Schedule 3.13, none of the Properties has been identified on any current or
proposed (i) National Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list
or (iii) any list arising from a state statute similar to CERCLA.

 

(b)          Except for the matters disclosed in Schedule 3.13, no Hazardous
Materials have been or are being used, produced, manufactured, processed,
treated, recycled, generated, stored, disposed of, managed or otherwise handled
at, or shipped or transported to or from the Properties or are otherwise present
at, on, in or under the Properties, or, to the best of the knowledge of the
Company, at or from any adjacent site or facility, except for Hazardous
Materials used or otherwise handled, to the best knowledge of the Company, in
the ordinary course of business in

 

32



 

--------------------------------------------------------------------------------



 

 

compliance with all applicable Environmental Requirements, except where the
failure to comply would not have or cause a Material Adverse Effect.

 

(c)          Except for the matters disclosed in Schedule 3.13, the Company, and
each of its Affiliates, has procured all Environmental Authorizations necessary
for the conduct of its business, and, to the best knowledge of the Company, is
in compliance with all Environmental Requirements, Environmental Authorizations
and Environmental Judgments and Orders in connection with the operation of the
Properties and the Company’s, and its Affiliate’s, businesses, except where the
failure to comply could not have or cause a Material Adverse Effect.

 

Section 3.14

Capital Stock.

 

All Capital Stock, debentures, bonds, notes and all other securities of the
Company and its Subsidiaries presently issued and outstanding are validly and
properly issued. All outstanding securities (whether debt or equity) of the
Company and its Subsidiaries were registered under the federal and any
applicable state securities laws or were issued in transactions which were
exempt from registration under such laws; provided, that as to any Subsidiary
acquired but not created by the Company, the foregoing representation is made to
the best of the Company’s knowledge. The issued shares of Capital Stock of the
Company’s Wholly Owned Subsidiaries are owned by the Company free and clear of
any Lien or adverse claim. At least a majority of the issued shares of capital
stock of each of the other Subsidiaries (other than Wholly Owned Subsidiaries)
is owned by the Company, and all such shares owned by the Company are free and
clear of any Lien or adverse claim.

 

Section 3.15

Margin Stock.

 

Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of purchasing or carrying any
Margin Stock, and no part of the proceeds of any Loan will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, or be used for any purpose which
violates, or which is inconsistent with, the provisions of Regulations U or X.

 

Section 3.16

Insolvency.

 

After giving effect to the execution and delivery of the Loan Documents and the
making of the Loans under this Agreement, no Borrower or Subsidiary Guarantor
will be “insolvent,” within the meaning of such term as defined in Section 101
of Title 11 of the United States Code or Section 2 of the Uniform Fraudulent
Transfer Act, or any other applicable state law pertaining to fraudulent
transfers, as each may be amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.

 

 

33



 

--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

Conditions

 

Section 4.01     Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date (the “Effective Date”) on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)          The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Lindquist & Vennum, PLLP, special counsel for the Company and
the Subsidiary Guarantors, substantially in the form of Exhibit B and covering
such other matters relating to the Company, this Agreement, the other Loan
Documents or the Transactions as the Administrative Agent or the Required
Lenders shall reasonably request. The Company hereby requests such counsel to
deliver such opinion.

 

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each of the Company
and the Subsidiary Guarantors, the authorization of the Transactions and any
other legal matters relating to the Company, this Agreement, the other Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)          The Administrative Agent shall have received a certificate dated as
of the Effective Date and signed by a principal financial officer of the
Company, as to the satisfaction on the Effective Date of the conditions set
forth in clauses (a) and (b) of Section 4.02, provided that for purposes of this
Section 4.01(d) and the certificate to be delivered hereunder the exclusion of
the representations and warranties set forth in Sections 3.04(b), 3.05 and 3.14
contained in Section 4.02(a) shall not apply.

 

(e)          The Guarantee Agreement shall have been duly executed by the
parties thereto, shall have been delivered to the Administrative Agent and shall
be in full force and effect.

 

(f)           The Indemnity, Subrogation and Contribution Agreement shall have
been duly executed by the parties thereto, shall have been delivered to the
Administrative Agent and shall be in full force and effect.

 

(g)          The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, including a patriot act certificate in form and
substance reasonably satisfactory to the Administrative Agent.

 

34



 

--------------------------------------------------------------------------------



 

 

(h)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company or any Subsidiary hereunder or under any other Loan
Document.

 

(i)           The Lenders shall have received the balance of all fees agreed to
upon by the Company and the Administrative Agent and required to be paid by the
Company.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) on or prior to July 24, 2006 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

Section 4.02

Each Credit Event.

 

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
is subject to the satisfaction of the following conditions:

 

(a)          The representations and warranties of the Company set forth in this
Agreement (other than those set forth in Sections 3.04(b), 3.05 and 3.13) shall
be true and correct on and as of the date of such Borrowing.

 

(b)          At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

 

ARTICLE V

 

Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Company covenants and agrees with the Lenders that:

 

Section 5.01

Information.

 

The Company will deliver to each of the Lenders:

 

(a)          as soon as available and in any event within 90 days after the end
of each Fiscal Year, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each

 

35



 

--------------------------------------------------------------------------------



 

case in comparative form the figures for the previous fiscal year, all certified
by Ernst & Young LLP or other independent public accountants of nationally
recognized standing, with such certification to be free of exceptions and
qualifications not acceptable to the Required Lenders;

 

(b)          as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statements of income and cash flows for such
Fiscal Quarter and for the portion of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the chief financial officer,
the treasurer or the chief accounting officer of the Company;

 

(c)          simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the treasurer or the chief accounting officer of the Company
substantially in the form of Exhibit C (a “Compliance Certificate”) (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 5.03, 5.04, 5.06,
5.08, 5.11(d) and 5.21 on the date of such financial statements, (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action which the Company
is taking or proposes to take with respect thereto, (iii) containing the
certification required by Section 5.01(b), and (iv) listing any new Subsidiaries
not listed on Schedule 3.08 or in any prior Compliance Certificate;

 

(d)          simultaneously with the delivery of each set of annual financial
statements referred to in clause (a) above, a statement of the firm of
independent public accountants which reported on such statements to the effect
that nothing has come to their attention to cause them to believe that any
Default under any of Sections 5.03, 5.04 and 5.11(d) existed on the date of such
financial statements;

 

(e)          within five Business Days after the chief executive officer, chief
operating officer, chief financial officer, chief accounting officer or
treasurer of the Company becomes aware of the occurrence of any Default, a
certificate of the chief financial officer, treasurer or the chief accounting
officer of the Company setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(f)           promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(g)          promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission;

 

 

36



 

--------------------------------------------------------------------------------



 

 

(h)          if and when the Company or any member of the Controlled Group (i)
gives or is required to give notice to the PBGC of any “reportable event” (as
defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA, a copy of such
notice; or (iii) receives notice from the PBGC under Title IV of ERISA of an
intent to terminate or appoint a trustee to administer any Plan, a copy of such
notice;

 

(i)           promptly after the Company knows of the commencement thereof,
notice of any litigation or other legal proceeding involving a claim against the
Company and/or any Subsidiary for US$10,000,000 or more in excess of amounts
covered in full by applicable insurance; and

 

(j)           from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

Section 5.02

Inspection of Property, Books and Records.

 

The Company will (i) keep, and will cause each Subsidiary to keep, proper books
of record and account in which full, true and correct entries in conformity with
GAAP shall be made of all dealings and transactions in relation to its business
and activities; and (ii) permit, and will cause each Subsidiary to permit,
representatives of any Lender at such Lender’s expense prior to the occurrence
of an Event of Default and at the Company’s expense after the occurrence of an
Event of Default to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants. The Company agrees to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired.

 

Section 5.03

Ratio of Consolidated Debt to Consolidated EBITDA.

 

The ratio of Consolidated Debt at any date to Consolidated EBITDA for the period
of four consecutive Fiscal Quarters ended on or most recently prior to such date
will not exceed the ratio of 3.50 to 1.00.

 

Section 5.04

Minimum Shareholders’ Equity.

 

Shareholders’ Equity will at no time be less than US$850,000,000 plus the sum of
(i) 50% of the cumulative Reported Net Income of the Company and its
Consolidated Subsidiaries during any period after October 29, 2004 (taken as one
accounting period), calculated quarterly but excluding from such calculations of
Reported Net Income for purposes of this clause (i) any quarter in which the
Consolidated Net Income of the Company and its Consolidated Subsidiaries is
negative, and (ii) 100% of the cumulative Net Proceeds of Capital
Stock/Conversion of Debt received during any period after the date hereof,
calculated quarterly.

 



 

37



 

--------------------------------------------------------------------------------



 

 

 

Section 5.05

Restricted Payments.

 

The Company will not declare or make any Restricted Payment during any Fiscal
Year, except for stock repurchases and dividends approved by the Board of
Directors of the Company.

 

Section 5.06

Loans or Advances.

 

Neither the Company nor any of its Subsidiaries shall make loans or advances to
any Person except: (i) loans or advances to employees not exceeding
US$10,000,000 in the aggregate at any time outstanding made in the ordinary
course of business; (ii) deposits required by government agencies or public
utilities; (iii) loans or advances to any Borrower or Subsidiary Guarantor; (iv)
Prepaid Rebates; and (v) loans, advances or deposits other than those permitted
by clauses (i) through (iv) of this Section not exceeding 10% of Consolidated
Total Assets in the aggregate at any time outstanding, provided that after
giving effect to the making of any loans, advances or deposits permitted by
clause (i), (ii), (iii), (iv) or (v) of this Section, no Default shall have
occurred and be continuing.

 

Section 5.07

Acquisitions.

 

Neither the Company nor any of its Subsidiaries shall make any Acquisitions,
provided, that Permitted Acquisitions may be made if, after giving effect
thereto, no Default or Event of Default would be caused thereby (giving effect
to such Permitted Acquisitions on a pro forma basis as to financial covenants as
if they had occurred on each relevant date or at the beginning of each relevant
period).

 

Section 5.08

Negative Pledge.

 

Neither the Company nor any Consolidated Subsidiary will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

 

(a)          Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal amount not
exceeding US$10,000,000;

 

(b)          any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event;

 

(c)          any Lien on any asset (other than Equity Interests, Debt or
inventory) securing Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring or constructing such asset, provided that such
Lien attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction thereof;

 

(d)          any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or a Consolidated
Subsidiary and not created in contemplation of such event;

 

 

38



 

--------------------------------------------------------------------------------



 

 

(e)          any Lien existing on any asset prior to the acquisition thereof by
the Company or a Consolidated Subsidiary and not created in contemplation of
such acquisition;

 

(f)           Liens securing Debt owing by any Subsidiary to any Borrower or
Subsidiary Guarantor;

 

(g)          any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt secured by any such Lien is
not increased;

 

(h)          Liens incidental to the conduct of its business or the ownership of
its assets which (i) do not secure Debt and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

(i)           any Lien on Excess Margin Stock; and

 

(j)           Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt (other than Loans) in an aggregate principal amount at any
time outstanding which, together with the amount of Debt secured by Liens
permitted by the foregoing paragraphs (a) through (i), does not exceed 10% of
Consolidated Total Assets.

 

Section 5.09

Maintenance of Existence.

 

The Company shall, and shall cause each Subsidiary Guarantor and each other
Borrower to, maintain its corporate existence and carry on its business in
substantially the same manner and in substantially the same fields in which such
business is now carried on, except as permitted by Section 5.11.

 

Section 5.10

Dissolution.

 

None of the Company, any Subsidiary Guarantor or any other Borrower shall suffer
or permit dissolution or liquidation either in whole or in part or redeem or
retire any shares of its own stock or that of any Subsidiary, except (i) through
a corporate reorganization permitted by Section 5.11 or (ii) Restricted Payments
permitted by Section 5.05.

 

Section 5.11

Consolidations, Mergers and Sales of Assets.

 

The Company will not, nor will it permit any Subsidiary to, consolidate or merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets (other than Excess Margin Stock) to, any other Person, or
discontinue or eliminate any business line or segment, provided that:

 

(a)         The Company may merge with another Person if (i) such Person was
organized under the laws of the United States of America or one of its states,
(ii) the Company is the corporation surviving such merger and (iii) immediately
after giving effect to such merger, no Default shall have occurred and be
continuing.

 

39



 

--------------------------------------------------------------------------------



 

 

(b)          Subsidiaries of the Company may merge with one another, or with and
into the Company where the Company is the corporation surviving such merger, (c)
Borrowers which are both Domestic Subsidiaries and Subsidiary Guarantors may
transfer assets among themselves, (d) the foregoing limitation on the sale,
lease or other transfer of assets and on the discontinuation or elimination of a
business line or segment shall not apply to loans or advances permitted by
Section 5.06 or prohibit, during any Fiscal Quarter, a transfer of assets or the
discontinuance or elimination of a business line or segment (in a single
transaction or in a series of related transactions) unless the aggregate assets
to be so transferred or utilized in a business line or segment to be so
discontinued, when combined with all other assets transferred (other than
inventory sold in the ordinary course of business), and all other assets
utilized in all other business lines or segments discontinued, during such
Fiscal Quarter and the immediately preceding three Fiscal Quarters contributed
more than 20% of Consolidated Operating Profits during the four consecutive
Fiscal Quarters immediately preceding such Fiscal Quarter and (e) the Company
and any Subsidiary Guarantor may sell inventory in the ordinary course of
business.

 

Section 5.12

Use of Proceeds.

 

The proceeds of the Loans will be used only (a) to finance all or a portion of
the Huarun Acquisition, (b) to refinance the issuance of commercial paper used
to fund the Huarun Acquisition and other Permitted Acquisitions and (c) for
other general corporate purposes. No portion of the proceeds of the Loans will
be used by the Company or any Subsidiary (i) directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of purchasing or carrying
any Margin Stock, or (ii) for any purpose in violation of any applicable law or
regulation.

 

Section 5.13

Compliance with Laws; Payment of Taxes.

 

(a)          The Company will, and will cause each of its Subsidiaries and each
member of the Controlled Group to, comply with applicable laws (including but
not limited to ERISA and Environmental Requirements), regulations and similar
requirements of Governmental Authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings diligently pursued. The Company will, and will
cause each of its Subsidiaries to, pay promptly when due all taxes, assessments,
governmental charges, claims for labor, supplies, rent and other obligations
which, if unpaid, might become a lien against the property of the Company or any
Subsidiary, except liabilities being contested in good faith by appropriate
proceedings diligently pursued and against which the Company shall have set up
reserves in accordance with GAAP.

 

(b)          The Company shall not permit the aggregate complete or partial
withdrawal liability under Title IV of ERISA with respect to Multiemployer Plans
incurred by the Company and members of the Controlled Group to exceed
US$10,000,000 at any time. For purposes of this Section 5.13(b), the amount of
withdrawal liability of the Company and members of the Controlled Group at any
date shall be the aggregate present value of the amount claimed to have been
incurred less any portion thereof which the Company and members of the
Controlled Group have paid or as to which the Company reasonably believes, after
appropriate consideration of possible adjustments arising under Sections 4219
and 4224 of ERISA, it and members of the Controlled Group will have no
liability.

 

40



 

--------------------------------------------------------------------------------



 

 

 

Section 5.14

Insurance.

 

The Company will maintain, and will cause each of its Subsidiaries to maintain
(either in the name of the Company or in such Subsidiary’s own name), with
financially sound and reputable insurance companies, insurance on all its
Property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies of established repute
engaged in the same or similar business.

 

Section 5.15

Change in Fiscal Year.

 

The Company will not change its Fiscal Year without the consent of the Required
Lenders.

 

Section 5.16

Maintenance of Property.

 

The Company shall, and shall cause each Subsidiary to, maintain all of its
material properties and assets in good condition, repair and working order,
ordinary wear and tear excepted.

 

Section 5.17

Environmental Notices.

 

The Company shall furnish to the Lenders and the Administrative Agent prompt
written notice of all material Environmental Liabilities, Environmental Notices
and Environmental Judgments and Orders and pending, threatened or anticipated
Environmental Proceedings relating to the Company, any of its Subsidiaries or
the Properties.

 

Section 5.18

Environmental Matters.

 

The Company and its Subsidiaries will not, and will not permit any Third Party
to, use, produce, manufacture, process, treat, recycle, generate, store, dispose
of, manage at, or otherwise handle or ship or transport to or from the
Properties any Hazardous Materials except for Hazardous Materials used,
produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled, to the best knowledge of the Company, in
compliance with all applicable Environmental Requirements, except where the
failure to comply could not (individually or in the aggregate) reasonably be
expected to have or cause a Material Adverse Effect.

 

Section 5.19

Environmental Release.

 

The Company agrees that upon the occurrence of an Environmental Release at or on
any of the Properties it will act immediately to investigate the extent of, and
to take appropriate remedial action with respect to, such Environmental Release,
whether or not ordered or otherwise directed to do so by any Environmental
Authority.

 

Section 5.20

Transactions with Affiliates.

 

Neither the Company nor any of its Subsidiaries shall enter into, or be a party
to, any material transaction with any Affiliate of the Company or such
Subsidiary (which Affiliate is not

 

41



 

--------------------------------------------------------------------------------



 

a Borrower or a Subsidiary Guarantor), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms no less favorable
to the Company or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

Section 5.21

Limitation on Subsidiary Debt.

 

The Company shall not permit the outstanding principal amount of Debt of the
Subsidiaries (other than (i) Debt owed to any Borrower or Subsidiary Guarantor
and (ii) Debt owed under this Agreement or any other Loan Document) at any time
to exceed, in the aggregate, 10% of Consolidated Total Assets, provided that
Debt outstanding under the Lilly Securities shall not be included in the
determination of the Subsidiaries’ “Debt” under this Section.

 

Section 5.22

Subsidiary Guarantors.

 

(a)          The Company shall cause each Domestic Material Subsidiary that is
not already a Subsidiary Guarantor to become a party to, and agree to be bound
by the terms of, the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement pursuant to an instrument in form and substance
satisfactory to the Administrative Agent executed and delivered to the
Administrative Agent by such Domestic Material Subsidiary as promptly as
practicable and in any event within 20 Business Days after the day on which it
becomes a Domestic Material Subsidiary. The Company shall also cause the items
specified in Sections 4.01(b) and (c) to be delivered to the Administrative
Agent concurrently with the instrument referred to above, modified appropriately
to refer to such instrument and such Domestic Material Subsidiary.

 

(b)          Once any Subsidiary becomes a Domestic Material Subsidiary and a
party to the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement, such Subsidiary thereafter shall remain a party to and a guarantor
under the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement without regard to the amount of its Total Assets on any day or
Operating Profits for any period.

 

ARTICLE VI

 

Events of Default

 

Section 6.01

Events of Default.

 

If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:

 

(a)          the Company shall fail to pay when due any principal of any Loan or
the Company shall fail to pay any interest on any Loan within five Business Days
after such interest shall become due, or shall fail to pay any fee or other
amount payable hereunder within five Business Days after such fee or other
amount becomes due; or

 

 

42



 

--------------------------------------------------------------------------------



 

 

(b)          the Company shall fail to observe or perform any covenant contained
in Section 5.01(e), 5.02(ii), 5.03, 5.04, 5.08, 5.09, 5.10 or 5.11; or

 

(c)          the Company shall fail to observe or perform any covenant or
agreement contained or incorporated by reference in this Agreement (other than
those covered by clause (a) or (b) above) or any other Loan Document for thirty
days after the earlier of (i) the first day on which the Company has knowledge
of such failure or (ii) written notice thereof has been given to the Company by
the Administrative Agent at the request of any Lender; or

 

(d)           any representation, warranty, certification or statement made or
deemed made by the Company in Article III of this Agreement, or by any
Subsidiary Guarantor in Section 8 of the Guarantee Agreement, or by the Company
in any certificate, financial statement or other document delivered pursuant to
this Agreement or any Loan Document shall prove to have been incorrect or
misleading in any material respect when made (or deemed made); or

 

(e)          the Company or any Subsidiary shall fail to make any payment in
respect of Debt outstanding in an aggregate principal amount in excess of
US$10,000,000 (other than the Loans) when due or within any applicable grace
period; or

 

(f)           any event or condition shall occur which results in the
acceleration of the maturity of Debt of the Company or any Subsidiary in an
aggregate principal amount in excess of US$10,000,000 or the mandatory
prepayment or purchase of such Debt by the Company (or its designee) or such
Subsidiary (or its designee) prior to the scheduled maturity thereof, or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holders of such Debt or any Person acting on such holders’ behalf to accelerate
the maturity thereof or require the mandatory prepayment or purchase thereof
prior to the scheduled maturity thereof, without regard to whether such holders
or other Person shall have exercised or waived their right to do so; or

 

(g)          the Company or any Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally, or shall admit in writing its
inability, to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

 

(h)          an involuntary case or other proceeding shall be commenced against
the Company or any Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days;

 

43



 

--------------------------------------------------------------------------------



 

or an order for relief shall be entered against the Company or any Subsidiary
under the federal bankruptcy laws as now or hereafter in effect; or

 

(i)           the Company or any member of the Controlled Group shall fail to
pay when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by the Company, any member
of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

 

(j)           one or more judgments or orders for the payment of money in an
aggregate amount in excess of US$10,000,000 shall be rendered against the
Company or any Subsidiary and the Company or such Subsidiary shall not discharge
the same in accordance with its terms or procure a stay of execution thereof
within 30 days from the date of entry thereof, and within such period of 30
days, or such longer period during which execution of such judgment shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or

 

(k)          a federal tax lien shall be filed against the Company or any
Subsidiary under Section 6323 of the Code or a lien of the PBGC shall be filed
against the Company or any Subsidiary under Section 4068 of ERISA and in either
case such lien shall remain undischarged for a period of 25 days after the date
of filing; or

 

(l)           (i) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
30% or more of the outstanding shares of the voting stock of the Company; or
(ii) as of any date a majority of the Board of Directors of the Company shall
consist of individuals who were not either (A) directors of the Company as of
the corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Company of which a majority consisted
of individuals described in clause (A), or (C) selected or nominated to become
directors by the Board of Directors of the Company of which a majority consisted
of individuals described in clause (A) or individuals described in clause (B);
or

 

(m)         any provision of the Guarantee Agreement shall for any reason cease
to be valid and binding on any Subsidiary Guarantor, or any Subsidiary Guarantor
(or any Person acting on behalf of any Subsidiary Guarantor) shall deny or
disaffirm its obligations under the Guarantee Agreement;

 

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by notice to the Company terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Lenders,
by notice to the Company declare the Loans (together with accrued interest
thereon) and all other

 

44



 

--------------------------------------------------------------------------------



 

amounts payable hereunder and under the other Loan Documents to be, and the
Loans (together with all accrued interest thereon) and all other amounts payable
hereunder and under the other Loan Documents shall thereupon become, immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Company; provided that if any Event
of Default specified in clause (g) or (h) above occurs with respect to the
Company, without any notice to the Company or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon
automatically terminate and the Loans (together with accrued interest thereon)
and all other amounts payable hereunder and under the other Loan Documents shall
automatically become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company. Notwithstanding the foregoing, the Administrative Agent shall have
available to it all other remedies at law or equity, and shall exercise any one
or all of them at the request of the Required Lenders.

 

Section 6.02

Notice of Default.

 

The Administrative Agent shall give notice to the Company of any Default under
Section 6.01(c) promptly upon being requested to do so by any Lender and shall
thereupon notify all the Lenders thereof.

 

ARTICLE VII

 

The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, Wachovia
is hereby appointed to act as Administrative Agent on behalf of the Lenders.
Each of the Lenders, each assignee of any such Lender hereby irrevocably
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates in
their respective individual capacities may accept deposits from, lend money to
and generally engage in any kind of business with the Company or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 8.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for

 

45



 

--------------------------------------------------------------------------------



 

the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the institution serving as
Administrative Agent or any of its Affiliates in any capacity. No Administrative
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 8.02) or in the absence of its own gross negligence or willful
misconduct. No Administrative Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Company or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with the Loan Documents,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of the
Loan Documents or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agents may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs and the provisions of Section 8.03 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such
sub-Administrative Agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent or an Affiliate of any such bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable

 

46



 

--------------------------------------------------------------------------------



 

 

to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-Administrative Agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

The institution named as Syndication Agent in the heading of this Agreement
shall not, in its capacity as such, have any duties or responsibilities of any
kind under this Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.01

Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)          if to the Company, to it at 1101 South Third Street, Minneapolis,
MN 55415, Attention of Lori Walker, Treasurer and Controller, (Telecopy No.
(612) 375-7748;

 

(b)          if to the Administrative Agent, to it at Wachovia Bank, National
Association, Attn: Agency Services, Attn: Jane Vilsack, 201 S. College St.
NC0680, Charlotte, NC 28211 (Telecopy: (704) 383-0288, Telephone: (704)
715-3074);

 

(c)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Section 8.02

Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent, any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof,

 

47



 

--------------------------------------------------------------------------------



 

nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Company
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.

 

(b)          Neither this Agreement nor any of the Loan Documents nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Company and the
Required Lenders or by the Company and the Administrative Agent with the consent
of the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.15(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent.

 

 

 

Section 8.03

Expenses; Indemnity; Damage Waiver.

 

(a)          The Company shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements f Moore & Van Allen PLLC, counsel for
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights in
connection with any Loan Document, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)          The Company agrees to indemnify the Administrative Agent, and each,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”)

 

48



 

--------------------------------------------------------------------------------



 

against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom or any transaction in
which such proceeds are used, (iii) any actual or alleged presence or
Environmental Release of Hazardous Materials on or from any property currently
or formerly owned or operated by the Company or any of its Subsidiaries or
Affiliates, or any Environmental Liability related in any way to the Company or
any of its Subsidiaries or Affiliates or their respective predecessors, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are finally
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)          To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

 

(d)          To the extent permitted by applicable law, the Company shall not
assert, and the Company hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 8.04

Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns, except that the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

 

49



 

--------------------------------------------------------------------------------



 

 

(b)          Any Lender may assign by novation to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) the Administrative Agent, and, except in the case of an assignment to a
Lender or an Affiliate of a Lender, the Company, must give their prior written
consent to such assignment, which consent shall not be unreasonably withheld,
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than US$5,000,000 unless each of the Company and the Administrative
Agent otherwise consent, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of US$3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and provided further that any consent of the
Company otherwise required under this paragraph shall not be required if a
Default or an Event of Default has occurred and is continuing. Subject to
acceptance and recording thereof pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.12, 2.14 and 8.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c)          The Administrative Agent, acting for this purpose as agent of the
Company, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and promptly record the information contained therein
in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

50



 

--------------------------------------------------------------------------------



 

 

(e)          Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

 

(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13, or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Company, the option to provide to the
Company all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Company pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan, (ii)
nothing herein shall relieve the Granting Lender of liability for the
performance or nonperformance by the SPC of the obligations of the Granting
Lender under this Agreement. The making of a Loan by an shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender were paid or taken, as the case may be, by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in

 

51



 

--------------------------------------------------------------------------------



 

instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section, any SPC may (i) with notice to, but without
the prior written consent of, the Company and the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans or participations in Letters of Credit to the Granting
Lender or to any financial institution (consented to by the Company and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans or participations in any Letters of Credit to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

 

Section 8.05

Survival.

 

All covenants, agreements, representations and warranties made by the Company
herein or in any other Loan Document and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and thereto and shall survive the execution and delivery of this
Agreement and any other Loan Document and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 8.03 and Article VII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the Letters of Credit or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

Section 8.06

Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 



 

52



 

--------------------------------------------------------------------------------



 

 

 

Section 8.07

Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 8.08

Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 8.09

Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)          The Company hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Company or its properties in the courts of
any jurisdiction.

 

(c)          The Company hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01. Nothing in this
Agreement or any other Loan

 

53



 

--------------------------------------------------------------------------------



 

Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 8.10

WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 8.11

Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 8.12

Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and Administrative Agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty to any swap or derivative transaction
relating to the Company and its obligations, or any advisor of any such
counterparty, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.

 

54



 

--------------------------------------------------------------------------------



 

Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 8.13

Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

Section 8.14

Release of Subsidiary Guarantors.

 

Notwithstanding any contrary provision herein or in any other Loan Document, if
all the Capital Stock of any Subsidiary Guarantor owned by the Company and the
Subsidiaries shall be sold to one or more Persons (other than the Company or an
Affiliate of the Company) in a transaction permitted under this Agreement, and
if the Company shall request the release of such Subsidiary Guarantor from its
obligations under the Guarantee Agreement and the Indemnity, Subrogation and
Contribution Agreement and shall deliver to the Administrative Agent a
certificate to the effect that such release will comply with the terms of this
Agreement, the Administrative Agent, if satisfied that the applicable
certificate is correct, shall, without the consent of any Lender, execute and
deliver all such instruments, releases, or other agreements, and take all such
further actions, as shall be necessary to effectuate the release of such
Subsidiary Guarantor and shall promptly notify each Lender of such release.

 

Section 8.15

USA Patriot Act.

 

Each Lender hereby notifies the Company that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Company, which information includes the names and addresses of
the Company and other information that will allow such Lender to identify the
Company in accordance with its requirements. The Company shall promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations
including the USA Patriot Act.

 

 

55



 

--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

COMPANY:

 

THE VALSPAR CORPORATION,

 

 

a Delaware corporation



 

 

By:


/s/Paul C. Reyelts

 

 

 

Name:  Paul C. Reyelts

Title:    Executive V.P. and CFO

 

ADMINISTRATIVE AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent and as a Lender



 

 

 


/s/Michael E. McDuffie

 

 

 

Name:  Michael E. McDuffie

Title:  Vice President

 

SYNDICATION AGENT:

 

BARCLAYS BANK, PLC,

 

 

as Syndication Agent and as a Lender

 

 

 

By:


/s/Russell C. Johnson

 

 

 

Name:  Russell C. Johnson

Title:  Associate Director

 

 

 

56



 

--------------------------------------------------------------------------------



 

 

Exhibit A

Form of Assignment and Assumption

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Reference is made to the Credit Agreement, dated as of July 24, 2006 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”), by and among The Valspar Corporation, a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Wachovia Bank, National Association, as administrative agent for
the Lenders (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

 

[__________________________________] (the “Transferor Lender”) and
[_________________________] (the “Purchasing Lender”) agree as follows:

 

1. For an agreed consideration, the Transferor Lender hereby irrevocably sells
and assigns to the Purchasing Lender, and the Purchasing Lender hereby
irrevocably purchases and assumes from the Transferor Lender, as of the Transfer
Funding Date (as defined below), (a) all of the Transferor Lender’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as set forth on Schedule A, and all
instruments delivered pursuant thereto to the extent related to the principal
amount and Applicable Percentage set forth on Schedule A attached hereto of all
of such outstanding rights and obligations of the Transferor Lender under the
respective facilities set forth on Schedule A (including any guarantees included
in such facilities) and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Transferor Lender (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Transferor Lender and,
except as expressly provided in this Assignment and Assumption Agreement,
without representation or warranty by the Transferor Lender.

 

2. The Transferor Lender (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby; (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Loan Documents; and (c) in the case of an
assignment of the entire remaining amount of the Transferor Lender’s
Commitments, attaches any promissory note(s) held by it evidencing the Assigned
Interest and requests that the Administrative Agent exchange the attached
promissory note(s) for a new promissory note(s) payable to the Purchasing
Lender.

 



 

--------------------------------------------------------------------------------



 

 

3. The Purchasing Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date (as defined below), it shall be bound by the
provisions of the Loan Documents as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder and
(iii) it has received a copy of the Credit Agreement, together with copies of
the financial statements referred to in Section 3.04 thereof, the financial
statements delivered pursuant to Section 5.01 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; (b) agrees that it will (i) independently and without
reliance upon the Transferor Lender, the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto and (ii) perform in
accordance with its terms all the obligations which by the terms of the Loan
Documents are required to be performed by it as a Lender; and (c) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto.

 

4. The effective date of this Assignment and Assumption Agreement shall be
[________ ___, ____] (the “Effective Date”). Following the execution of this
Assignment and Assumption Agreement, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
the Credit Agreement, effective as of the Effective Date.

 

5. The funding date for this Assignment and Assumption Agreement shall be
[________ ___, ____] (the “Transfer Funding Date”). On the Transfer Funding
Date, any registration and processing fee shall be due and payable to the
Administrative Agent pursuant to Section 8.04 of the Credit Agreement.

 

6. Upon such acceptance, recording and payment of applicable registration and
processing fees, from and after the Transfer Funding Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Purchasing
Lender whether such amounts have accrued prior to the Transfer Funding Date or
accrue subsequent to the Transfer Funding Date. The Transferor Lender and the
Purchasing Lender shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Transfer Funding Date or, with
respect to the making of this assignment, directly between themselves.

 

7. From and after the Transfer Funding Date, (a) the Purchasing Lender shall be
a party to the Credit Agreement and, to the extent provided in this Assignment
and Assumption Agreement, have the rights and obligations of a Lender thereunder
and under the other Loan Documents and shall be bound by the provisions thereof
and (b) the Transferor Lender shall, to the extent provided in this Assignment
and Assumption Agreement, relinquish its rights and be released from its
obligations under the Credit Agreement.

 



 

--------------------------------------------------------------------------------



 

 

8. This Assignment and Assumption Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

 

9.            This Assignment and Assumption Agreement (a) may be executed and
delivered in any number of counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement
and (b) may, upon execution, be delivered by facsimile or electronic mail, which
shall be deemed for all purposes to be an original signature.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first above written by their
respective duly authorized officers on Schedule A hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

--------------------------------------------------------------------------------



 

 

SCHEDULE A

TO ASSIGNMENT AND ASSUMPTION AGREEMENT

 

EFFECTIVE DATE: ________, ____

 

Name of Transferor Lender: ________________

 

Name of Purchasing Lender: ________________

 

Transfer Funding Date of Assignment: ________________

 

Credit Facility CUSIP Number: 920358AA6

 

Assigned Interest:

 

 

 

Facility Assigned

Principal Amount of Commitment/Loans Assigned

 

Applicable Percentage Assigned[1]

 

 

CUSIP Number

 

$

%

 

 

 

 

 

 

 

 

 

 

 

[NAME OF PURCHASING LENDER]

 

By

 

 

Name:

Title:

 

[NAME OR TRANSFEROR LENDER]

 

By

 

 

Name:

Title:

 

 

_________________________

            Calculate the Applicable Percentage that is assigned to at least 9
decimal places and show as a percentage of          the aggregate commitments of
all Lenders.



 

--------------------------------------------------------------------------------



 

 

Accepted (if required):

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

By

 

 

Name:

Title:

 

Consented to (if required):

 

THE VALSPAR CORPORATION,

a Delaware corporation

 

By

 

 

Name:

Title:

 

 



 

--------------------------------------------------------------------------------



 

 

Exhibit B

Form of Opinion of Lindquist & Vennum, PLLP

 

 

July 24, 2006

 

Wachovia Bank, National Association

Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288

 

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

 

Ladies and Gentlemen:

 

We have acted as special counsel to The Valspar Corporation, a Delaware
corporation (the “Company”), and each of the domestic subsidiaries of the
Company listed on Schedule A hereto (the “Subsidiary Guarantors” and together
with the Company, the “Loan Parties”) in connection with the 364-Day Credit
Agreement of even date herewith (the “Credit Agreement”) between the Company and
the lenders party thereto (the “Lenders”). The execution, delivery and
performance by the Company of the Credit Agreement is sometimes hereinafter
referred to as the “Transaction”.

 

This opinion is given to you pursuant to Section 4.01(b) of the Credit
Agreement. Capitalized terms defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given those terms in the Credit
Agreement.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion. Without limiting the foregoing, we have examined originals or copies,
certified or otherwise identified to our satisfaction, of the following
documents (collectively, the “Loan Documents”):

 

 

(a)

the Credit Agreement;

 

 

(b)

the Guarantee Agreements of the Subsidiary Guarantors; and

 

 

(c)

the Indemnity, Subrogation and Contribution Agreements of the Subsidiary
Guarantors.

 

We have assumed the authenticity of any document submitted to us an original,
the conformity to the original of any document submitted to us as a copy and the
authenticity of the originals of such documents, the genuineness of all
signatures, the legal capacity of natural persons, and the due authorization,
execution and delivery by the Credit Agreement by the



 

--------------------------------------------------------------------------------



 

Lenders. As to questions of fact, we have relied upon the representations and
warranties of the Loan Parties in the Loan Documents or in certificates of the
Company, its officers or of public officials. Certain opinions expressed below
as to factual matters are qualified as being limited “to our knowledge” or by
other words to the same or similar effect. Such words, as used herein, mean that
prior to or during the course of this representation of the Loan Parties in
connection with the specific transactions contemplated by the Loan Documents, no
contrary information came to the attention of Richard D. McNeil, the attorney in
our firm who has represented the Loan Parties in connection with the
transactions contemplated by the Loan Documents and the preparation of this
opinion. In rendering such opinions, we have not conducted any independent
investigation or consulted with other attorneys in our firm with respect to the
matters covered thereby.

 

 

On the basis of the foregoing, we are of the opinion that:

 

1. Each of the Loan Parties (a) is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation as indicated above (in the case of the Company) or on the attached
Schedule A, and (b) has all requisite power and authority to carry on its
business as now conducted.

 

2. The Transaction is within the Company’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action.

 

3. Each of the Loan Documents has been duly executed and delivered by each of
the Loan Parties that is a party thereto and constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

4. The Transaction (a) does not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any of the Loan Parties or any order of any
Governmental Authority, (c) to our knowledge, will not violate or result in a
default under any indenture, agreement or other instrument binding upon any of
the Loan Parties or any of their assets, or give rise to a right thereunder to
require any payment to be made by any of the Loan Parties, and (d) to our
knowledge, will not result in the creation or imposition of any Lien (other than
any Liens created or arising under any Loan Documents) on any asset of any Loan
Party.

 

5. To our knowledge, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or threatened against or
affecting any Loan Party (a) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (b) that involve the Transaction.

 

6. No Loan Party is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

 

 



 

--------------------------------------------------------------------------------



 

 

7. The making of the Loans to the Company and the application of the proceeds
thereof by the Company pursuant to the terms of the Credit Agreement will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System.

 

8. A Minnesota State court or a federal court applying the choice of laws
principles prevailing under the laws of the State of Minnesota to which the
question is presented will give effect to the provisions in the Loan Documents
selecting the laws of the State of New York as the governing law thereof (except
as therein provided) and will apply such laws, rather than the laws of Minnesota
or any other state, to the construction and application thereof.

 

9. None of the provisions of the Loan Documents will violate any law, statute or
regulation relating to usury, and the use of counterpart copies of any of the
Loan Documents does not affect the enforceability of any of the Loan Documents.

 

We are admitted to practice in the State of Minnesota and the foregoing opinions
are limited to the laws of the State of Minnesota, the corporation laws of the
State of Delaware and the Federal laws of the United States of America. We note
that the Loan Documents are governed by the laws of the State of New York, and
with your permission we have assumed that those laws are the same as those of
the State of Minnesota on points relevant to our opinions.

 

This opinion is given solely for the use and benefit of the Lenders and their
respective successors and assigns under the Credit Agreement in connection with
the loans contemplated by the Credit Agreement and may not be relied upon for
any other purpose or by any other party or entity.

 

Very truly yours,

 

 

 

 



 

--------------------------------------------------------------------------------



 

 

Schedule A to Opinion of Lindquist & Vennum, P.L.L.P.

dated July 24, 2006

 

Engineered Polymer Solutions, Inc., a Delaware corporation

 

Valspar Finance Corporation, a Minnesota corporation

 

Valspar Coatings Finance Corporation, a Minnesota corporation

 

Valspar Sourcing, Inc., a Minnesota corporation

 

 

 

 



 

--------------------------------------------------------------------------------



 

 

Exhibit C

Form of Compliance Certificate

 

THE VALSPAR CORPORATION

COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement dated as of July 24, 2006 (as modified
and supplemented and in effect from time to time, the “Credit Agreement”) among
The Valspar Corporation, the Lenders party thereto, Wachovia Bank, National
Association, as Administrative Agent and Barclays Bank PLC, as Syndication
Agent. Capitalized terms used herein shall have the meanings ascribed thereto in
the Credit Agreement.

Pursuant to Section 5.01[(a)/(b)] of the Credit Agreement, [ ], the duly
authorized [Chief Financial Officer/Treasurer/Chief Accounting Officer] of The
Valspar Corporation, hereby certifies that the consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of the Fiscal
[Quarter/Year] ended [ ] and the related statement of income and statement of
cash flows furnished to each of the Lenders simultaneously herewith are fairly
presented, prepared in accordance with GAAP, applied on a basis consistent with
the most recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries (subject to normal year-end adjustments).

Pursuant to Section 5.01(c) of the Credit Agreement, [ ], the duly authorized
[Chief Financial Officer/Treasurer/Chief Accounting Officer] of The Valspar
Corporation, hereby (i) certifies to the Administrative Agent and the Lenders
that the information contained in the Compliance Check List attached hereto is
true, accurate and complete as of [ ], and that no Default or Event of Default
is in existence on and as of the date hereof and (ii) restates and reaffirms
that the representations and warranties contained in Article III of the Credit
Agreement are true on and as of the date hereof as though restated on and as of
this date.

THE VALSPAR CORPORATION,

by

 

 

 

Name:  [          ]

 

Title:    [Chief Financial Officer/Treasurer/Chief Accounting Officer]

 

 

Date

 

 

 



 

--------------------------------------------------------------------------------



 

 

COMPLIANCE CHECK LIST

The Valspar Corporation

__________________________

[ ____________ ]

1.

Subsidiaries (Section 3.08)

The Company has no Subsidiaries except for those Subsidiaries listed on Schedule
3.08, or as described in the Compliance Certificate furnished pursuant to
Section 5.01(c), in each case which accurately sets forth each such Subsidiary’s
complete name and jurisdiction of incorporation.

New Subsidiaries not listed on Schedule 3.08 or in a prior Compliance
Certificate:

Domestic Subsidiaries

Name

Jurisdiction of Incorporation

 

 

 

Foreign Subsidiaries

Name

Jurisdiction of Incorporation

 

2.

Ratio of Consolidated Debt to Consolidated EBITDA (Section 5.03)

The ratio of Consolidated Debt at any date to Consolidated EBITDA for the period
of four consecutive Fiscal Quarters ended on or most recently prior to such date
will not exceed 3.50 to 1.00.

(a)  Consolidated Debt

Schedule - 2 $___________

 

 

(b)  EBITDA

Schedule - 1 $___________

 

 

Actual Ratio of (a) to (b)

___________

 

 

Maximum Ratio for Applicable Period

3.50 to 1.00

 

3.

Minimum Shareholders’ Equity (Section 5.04)

Shareholders’ Equity will at no time be less than US$850,000,000 plus the sum of
(i) 50% of the cumulative Reported Net Income of the Company and its
Consolidated Subsidiaries during any period after October 29, 2004 (taken as one
accounting period), calculated quarterly but excluding from such calculations of
Reported Net Income for purposes of this clause (i) any quarter in which the
Consolidated Net Income of the Company and its Consolidated Subsidiaries is
negative, and (ii) 100% of the cumulative Net Proceeds of Capital
Stock/Conversion of Debt received during any period after the date hereof,
calculated quarterly.

(a)  Actual Shareholders’ Equity at o

$___________

 

 

(b)  50% of cumulative Reported Net Income

$___________

 

 

 

 



 

--------------------------------------------------------------------------------



 

 

 

(c)  100% of cumulative Net Proceeds of Capital Stock/Conversion of Debt

$___________

 

 

(d) US$850,000,000

$___________

 

 

= Required Shareholders Equity

(sum of (b) + (c) + (d))

$___________

 

4.

Loans or Advances (Section 5.06)

Neither the Company nor any of its Subsidiaries shall make loans or advances to
any Person except: (i) loans or advances to employees not exceeding
US$10,000,000 in the aggregate at any time outstanding made in the ordinary
course of business; (ii) deposits required by government agencies or public
utilities; (iii) loans or advances to the Company or Subsidiary Guarantor; (iv)
Prepaid Rebates; and (v) loans, advances or deposits other than those permitted
by clauses (i) through (iv) of this Section not exceeding 10% of Consolidated
Total Assets in the aggregate at any time outstanding, provided that after
giving effect to the making of any loans, advances or deposits permitted by
clause (i), (ii), (iii), (iv) or (v) of this Section, no Default shall have
occurred and be continuing.

(a)  loans and advances to employees

$___________

 

 

Limitation

US$10,000,000

 

 

(b)  other loans and advances not permitted by clauses (i) through (iv),
inclusive

 

$___________

 

 

10% of Consolidated Total Assets

$___________

 

5.

Negative Pledge (Section 5.08)

Neither the Company nor any Consolidated Subsidiary will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding
US$10,000,000;

(b) any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary and not created in contemplation
of such event;

(c) any Lien on any asset (other than Equity Interests, Indebtedness or
inventory) securing Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring or constructing such asset, provided that such
Lien attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction thereof;

(d) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or a Consolidated
Subsidiary and not created in contemplation of such event;

(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition;

(f) Liens securing Debt owing by any Subsidiary to the Company or Subsidiary
Guarantor;

 



 

--------------------------------------------------------------------------------



 

 

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such Debt is not secured by any additional assets,
and (ii) the amount of such Debt secured by any such Lien is not increased;

(h) Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Debt and (ii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

(i) any Lien on Excess Margin Stock; and

(j) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt (other than Loans) in an aggregate principal amount at any time
outstanding which, together with the amount of Debt secured by Liens permitted
by the foregoing paragraphs (a) through (i), does not exceed 10% of Consolidated
Total Assets.

Total Secured Debt

$___________

Consolidated Total Assets

$___________

10% of Consolidated Total Assets

$___________

 

6.

Consolidations, Mergers and Sales of Assets (Section 5.11(d))

The Company will not, nor will it permit any Subsidiary to, consolidate or merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets (other than Excess Margin Stock) to, any other Person, or
discontinue or eliminate any business line or segment, provided that the
foregoing limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not apply to
loans or advances permitted by Section 5.06 or prohibit, during any Fiscal
Quarter, a transfer of assets or the discontinuance or elimination of a business
line or segment (in a single transaction or in a series of related transactions)
unless the aggregate assets to be so transferred or utilized in a business line
or segment to be so discontinued, when combined with all other assets
transferred (other than inventory sold in the ordinary course of business), and
all other assets utilized in all other business lines or segments discontinued,
during such Fiscal Quarter and the immediately preceding three Fiscal Quarters
contributed more than 20% of Consolidated Operating Profits during the four
consecutive Fiscal Quarters immediately preceding such Fiscal Quarter.

(a)  Consolidated Operating Profits

$___________

 

 

(b)  20% of Consolidated Operating Profits

$___________

 

 

(c)  aggregate of assets transferred or utilized in discontinued business lines
or segments

$___________

 

7.

Limitation on Subsidiary Debt (Section 5.21)

The Company shall not permit the outstanding principal amount of Debt of the
Subsidiaries (other than (i) Debt owed to the Company or Subsidiary Guarantor
and (ii) Debt owed under this Agreement or any other Loan Document) at any time
to exceed, in the aggregate, 10% of Consolidated Total Assets, provided that
Debt outstanding under the Lilly Securities shall not be included in the
determination of the Subsidiaries’ “Debt” under this Section.

(a)  outstanding principal amount of Debt of Subsidiaries

$___________

 

 

(b)  10% of Consolidated Total Assets

$___________

 

 



 

--------------------------------------------------------------------------------



Schedule - 1

 

 

EBITDA

Consolidated Net Income for:

 

 

 

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

 

 

Total

$__________

 

 

Consolidated Interest Expense for:

 

 

 

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

 

 

Total

$__________

 

 

Depreciation for:

 

 

 

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

 

 

Total

$__________

 

 

Amortization for:

 

 

 

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

 

 

Total

$__________

 

 

Tax Expense for:

 

 

 

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

____ quarter ____-____

$__________

 

 

Total

$__________

 

 

Total Consolidated EBITDA

$__________

 



 

--------------------------------------------------------------------------------



Schedule - 2

 

 

Consolidated Debt

 

TOTAL

Borrowed Money or Bonds, Debentures,
Notes or Similar Instruments

 

 

 

 

$

 

$

 

$

 

$

 

 

Total Borrowed Money

$__________

 

 

Capital Leases

 

 

 

 

$

 

$

 

$

 

$

 

 

Total Capital Leases

$__________

 

 

Total Reimbursement Obligations

$__________

 

 

Guaranteed Obligations

 

 

 

 

$

 

$

 

$

 

$

 

 

Total Guaranteed Obligations

$__________

 

 

Total Guaranteed Obligations

$__________

 

 

Other Debt

 

 

 

 

$

 

$

 

$

 

$

 

 

Total Other Debt

$__________

 

 

Consolidated Debt

$__________

 



 

--------------------------------------------------------------------------------



 

 

Exhibit D

Form of Guarantee Agreement

 

GUARANTEE AGREEMENT dated as of July 24, 2006, among each of the subsidiaries
listed on Schedule I hereto (each such subsidiary individually a “Guarantor”,
and collectively the “Guarantors”) of THE VALSPAR CORPORATION, a Delaware
corporation (the “Company”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”) for the Lenders (each as
defined in the Credit Agreement referred to below).

Reference is made to the 364-Day Credit Agreement dated as of July 24, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the lenders from time to time party thereto (the
“Lenders”), Wachovia Bank, National Association, as Administrative Agent and
Barclays Bank PLC, as Syndication Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Lenders have agreed to make Revolving Loans to and for the account of the
Company, pursuant to, and upon the terms and subject to the conditions specified
in, the Credit Agreement. Each of the Guarantors is a subsidiary of the Company
and acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders. The obligations of the Lenders to make Loans and are
conditioned on, among other things, the execution and delivery by the Guarantors
of a Guarantee Agreement in the form hereof. As consideration therefor and in
order to induce the Lenders to make Loans, the Guarantors are willing to execute
this Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to the
Company, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Company or any other Guarantor to the Lenders under the Credit Agreement or
any other Loan Document when and as due (all the obligations referred to in the
preceding clause being collectively called the “Obligations”). Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Company or to any Guarantor of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment
(except notice to the Company to the extent required under Section 6.01 of the
Credit Agreement). To the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be affected by (a) the failure
of the Administrative Agent or any Lender to assert any claim or demand or to
enforce or exercise any right or remedy against the Company or any Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement, any other Loan
Document, any Guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, (c) the failure of the Company or any
Subsidiary to comply with Section 5.22 of the Credit Agreement and Section 19
hereof or (d) the release of any of the security held by or on behalf of the
Administrative Agent or any Lender.

 



 

--------------------------------------------------------------------------------



 

 

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any of the security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any Lender in favor of the Company, any Guarantor or any other person.

SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any other instrument or agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of any Guarantor as
a matter of law or equity (other than the indefeasible payment in full in cash
of all the Obligations).

SECTION 5. Defenses of Company Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the Company or any Guarantor, the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Company, other than the final and indefeasible payment
in full in cash of the Obligations. The Administrative Agent may, at its
election, foreclose on any security by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Company or any Guarantor or exercise any other right or remedy
available to them against the Company or any Guarantor, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in cash.
Pursuant to applicable law, each of the Guarantors waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Company or
any Guarantor or guarantor, as the case may be, or any security.

SECTION 6. Agreement to Pay; Subordination. (a) In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Lender has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Company or any Guarantor to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent in cash the amount of such
unpaid Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Company or any Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations. In addition, if there shall
occur any Default or Event of Default under paragraph (g) or (h) of Section 6.01
of the Credit Agreement, any indebtedness of the Company or any Guarantor now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full of the Obligations. If any amount shall erroneously be
paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Company, such amount shall be held solely for the benefit of the Lenders (and
the Guarantors shall have no legal, equitable or beneficial interest therein)
and shall forthwith be paid to the Administrative Agent to be credited against
the payment of the Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents.

(b) Each Guarantor further agrees that if payment in respect of any Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York



 

--------------------------------------------------------------------------------



 

and if, by reason of any legal prohibition, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the judgment of any Lender, not consistent with the protection of its rights
or interests, then, at the election of such Lender, such Guarantor shall make
payment of such Obligation in Dollars (based upon the applicable Exchange Rate
in effect on the date of payment) and/or in New York, and shall indemnify such
Lender against any losses or expenses (including losses or expenses resulting
from fluctuations in exchange rates) that it shall sustain as a result of such
alternative payment.

SECTION 7. Information. Each of the Guarantors assumes all responsibility for
being, and keeping, itself informed of the Company’s and the Guarantors’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any Lender will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

SECTION 8. Representations and Warranties, Agreements. Each of the Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in any Loan Document to which it is a party are true
and correct in all material respects. Each of the Guarantors agrees that the
provisions of Section 2.15 of the Credit Agreement shall apply equally to each
Guarantor with respect to payments made by it hereunder.

SECTION 9. Termination. The Guarantees made hereunder (a) shall terminate when
all the Obligations have been indefeasibly paid in full, and the Lenders have no
further commitment to lend under the Credit Agreement and (b) shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by the Administrative Agent or any Lender upon the bankruptcy or reorganization
of the Company or any Guarantor or otherwise. The Guarantees hereunder will also
be released as provided in Section 8.14 of the Credit Agreement.

SECTION 10. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and permitted assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and permitted assigns. This Agreement
shall become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent,
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and permitted assigns,
and shall inure to the benefit of such Guarantor, the Administrative Agent and
the Lenders, and their respective successors and permitted assigns, except that
no Guarantor shall have the right to assign its rights or obligations hereunder
or any interest herein (and any such attempted assignment shall be void). This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

SECTION 11. Waivers; Amendment. (a)  No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and of
the Lenders hereunder and under the Credit Agreement are cumulative and are not
exclusive of any rights or remedies that such parties would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Guarantor in any case shall entitle
such Guarantor to any other or further notice or demand in similar or other
circumstances.

 



 

--------------------------------------------------------------------------------



 

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Lenders or
the Required Lenders, as the case may be, if required under the Credit
Agreement.

SECTION 12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 13. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given in care of
the Company.

SECTION 14. Survival of Agreement; Severability. (a)  All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any other fee or amount payable under this Agreement or
any other Loan Document is unpaid, the Commitments have not been terminated.

(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 15. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 16. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 17. Jurisdiction; Consent to Service of Process. (a)  Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final, nonappealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against any Guarantor or its
properties in the courts of any jurisdiction.

(b)  Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
such New York State or Federal court. Each of the parties



 

--------------------------------------------------------------------------------



 

hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

SECTION 19. Additional Guarantors. Pursuant to Section 5.22 of the Credit
Agreement, each Domestic Material Subsidiary of the Company that was not in
existence or was not such a Domestic Material Subsidiary on the date of the
Credit Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Domestic Material Subsidiary. Upon execution and delivery after the
date hereof by the Administrative Agent and a Subsidiary of an instrument in the
form of Annex 1, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Agreement shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

SECTION 20. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent and each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Debt at any time owing by the
Administrative Agent or such Lender to or for the credit or the account of any
Guarantor against any or all the obligations of such Guarantor now or hereafter
existing under this Agreement and the other Loan Documents held by the
Administrative Agent or such Lender, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement (except to the extent required under Section 6.01 of the Credit
Agreement) or any other Loan Document and although such obligations may be
unmatured, and in the event of any such set-off, the Administrative Agent or
such Lender shall promptly give such Guarantor notice thereof. The rights of the
Administrative Agent and each Lender under this Section 20 are in addition to
other rights and remedies (including other rights of setoff) which the
Administrative Agent or such Lender may have.



 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ENGINEERED POLYMER SOLUTIONS, INC., as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

VALSPAR FINANCE CORPORATION, as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

VALSPAR COATINGS FINANCE CORPORATION, as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

VALSPAR SOURCING, INC., as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION., as Administrative Agent,

by

 

 

 

Name:

 

Title:

 



 

--------------------------------------------------------------------------------



SCHEDULE I to the

Guarantee Agreement

 

 

INITIAL GUARANTORS

 

Name of Guarantor

Jurisdiction of Organization

Engineered Polymer Solutions, Inc.

Delaware

Valspar Finance Corporation

Minnesota

Valspar Coatings Finance Corporation

Minnesota

Valspar Sourcing, Inc.

Minnesota

 

 

 

 



 

--------------------------------------------------------------------------------



 

 

SUPPLEMENT NO. [          ] dated as of [              ], to the Guarantee
Agreement dated as of July 24, 2006, among each of the subsidiaries of THE
VALSPAR CORPORATION, a Delaware corporation (the “Company”), party thereto (each
such subsidiary individually a “Guarantor”, and collectively the “Guarantors”),
and WACHOVIA BANK, NATIONAL ASSOCIATION., as administrative agent (the
“Administrative Agent”) for the Lenders (each as defined in the Credit Agreement
referred to below).

A. Reference is made to the 364-Day Agreement dated as of July 24, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the lenders from time to time party thereto (the
“Lenders”), Wachovia Bank, National Association., as Administrative Agent and
Barclays Bank PLC, as Syndication Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

B. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Pursuant to Section 5.22 of the Credit Agreement,
each Domestic Material Subsidiary of the Company that was not in existence or
not a Domestic Material Subsidiary on the date of the Credit Agreement is
required to enter into the Guarantee Agreement as a Guarantor upon becoming a
Domestic Material Subsidiary. Section 19 of the Guarantee Agreement provides
that additional Subsidiaries of the Company may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Company (the “New Guarantor”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 19 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular



 

--------------------------------------------------------------------------------



 

jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Company.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

 



 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

[NAME OF NEW GUARANTOR], as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,

by

 

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------



 

 

 

Exhibit E

Form of Indemnity, Subrogation and Contribution Agreement

 

INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT, dated as of July 24, 2006,
among THE VALSPAR CORPORATION, a Delaware corporation (the “Company”), each of
the subsidiaries of the Company listed on Schedule I hereto (each such
subsidiary individually a “Guarantor”, and collectively the “Guarantors”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (the
“Administrative Agent”) for the Lenders (each as defined in the Credit Agreement
referred to below).

Reference is made to the 364-Day Credit Agreement dated as of July 24, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the lenders from time to time party thereto (the “Lenders”),
Wachovia Bank, National Association, as Administrative Agent and Barclays Bank
PLC, as Syndication Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Revolving Loans to the Company pursuant to, and
upon the terms and subject to the conditions specified in, the Credit Agreement.
The Guarantors have guaranteed such Loans and the other Obligations (as defined
in the Guarantee Agreement) of the Company under the Credit Agreement or any
other Loan Document pursuant to the Guarantee Agreement. The obligations of the
Lenders to make Loans are conditioned on, among other things, the execution and
delivery by the Company and the Guarantors of an agreement in the form hereof.

Accordingly, the Company, each Guarantor and the Administrative Agent agree as
follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), the Company agrees that in the event a payment shall be
made on behalf of the Company by any Guarantor under the Guarantee Agreement,
the Company shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment.

SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Guarantee Agreement to satisfy a claim of
the Administrative Agent or any Lender and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Company as provided in
Section 1, the Contributing Guarantor shall indemnify the Claiming Guarantor in
an amount equal to the amount of such payment multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 12, the date of the Supplement hereto executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 12, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 2 shall be subrogated to the rights
of such Claiming Guarantor under Section 1 to the extent of such payment.

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 1 and 2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Company or any other
Guarantor to make the payments required by Sections 1 and 2 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash, any Lender has a further commitment to lend under the
Credit Agreement, and shall continue to be



 

--------------------------------------------------------------------------------



 

 

effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Guarantor upon the bankruptcy or
reorganization of the Company, any Guarantor or otherwise. Any Guarantor shall
cease to be a party to this Agreement and to be bound hereby at such time as it
shall be released from its Guarantee in accordance with the provisions of the
Guarantee Agreement.

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the
Administrative Agent, any Lender or any Guarantor to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by the Administrative Agent, any Lender or any Guarantor preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. None of the Administrative Agent, any Lender and the
Guarantors shall be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Company, the Guarantors and the Administrative Agent, with the prior written
consent of the Lenders or the Required Lenders if required under the Credit
Agreement.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Guarantee Agreement and addressed as specified
therein.

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of the parties that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and permitted
assigns. No Guarantor may assign or transfer any of its rights or obligations
hereunder (and any such attempted assignment or transfer shall be void) without
the prior written consent of the Required Lenders. Notwithstanding the
foregoing, at the time any Guarantor is released from its obligations under the
Guarantee Agreement in accordance with such Guarantee Agreement and the Credit
Agreement, such Guarantor will cease to have any rights or obligations under
this Agreement.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Company and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the
Administrative Agent, the Lenders and each Guarantor and shall survive the
making by the Lenders of the Loans and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loans or any other
fee or amount payable under the Credit Agreement or this Agreement or under any
of the other Loan Documents, the Commitments have not been terminated.

(b) In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
or the Company when a counterpart bearing the signature of such Guarantor or the
Company, as the case may be, shall have been delivered to the



 

--------------------------------------------------------------------------------



 

 

Administrative Agent. Delivery of an executed signature page to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 12. Additional Guarantors. Pursuant to Section 5.22 of the Credit
Agreement, each Domestic Material Subsidiary of the Company that was not in
existence or was not such a Domestic Material Subsidiary on the date of the
Credit Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Domestic Material Subsidiary. Upon execution and delivery, after the
date hereof, by the Administrative Agent and such a Subsidiary of an instrument
in the form of Annex 1 hereto, such Subsidiary shall become a party hereto with
the same force and effect as if originally named as a party hereto. The
execution and delivery of any instrument adding an additional Domestic Material
Subsidiary as a party to this Agreement shall not require the consent of any
other party hereto. The rights and obligations of each party hereto shall remain
in full force and effect notwithstanding the addition of any new Domestic
Material Subsidiary as a party to this Agreement.

SECTION 13. Jurisdiction; Consent to Service of Process. (a)  The Company and
each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final, nonappealable judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Syndication Agent or any other Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Guarantor or its properties in the courts of
any jurisdiction.

(b)  The Company and each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any such New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement or any
other Loan Document to serve process in any other manner permitted by law.

SECTION 14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 



 

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

THE VALSPAR CORPORATION,

by

 

 

 

Name:

 

Title:

 

 

ENGINEERED POLYMER SOLUTIONS, INC., as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

VALSPAR FINANCE CORPORATION, as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

VALSPAR COATINGS FINANCE CORPORATION, as a Guarantor,

by

 

 

 

Name:

 

Title:

 

 

VALSPAR SOURCING, INC., as a Guarantor,

by

 

 

 

Name:

 

Title:

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,

by

 

 

 

 

Name:

 

Title:

 

 



 

--------------------------------------------------------------------------------



 

 

 

SCHEDULE 1

to the Idemnity, Subrogration

and Contribution Agreement

 

INITIAL GUARANTORS

 

Name of Guarantor

Jurisdiction of Organization

Engineered Polymer Solutions, Inc.

Delaware

Valspar Finance Corporation

Minnesota

Valspar Coatings Finance Corporation

Minnesota

Valspar Sourcing, Inc.

Minnesota

 



 

--------------------------------------------------------------------------------



 

 

 

 

SUPPLEMENT NO. [          ] dated as of [          ], to the Indemnity,
Subrogation and Contribution Agreement dated as of July 24, 2006 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”), among THE VALSPAR
CORPORATION, a Delaware corporation (the “Company”), each of the subsidiaries of
the Company party thereto (each such subsidiary individually a “Guarantor”, and
collectively the “Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”) for the Lenders (each as
defined in the Credit Agreement referred to below).

A. Reference is made to the 364-Day Credit Agreement dated as of July 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the lenders from time to time party thereto (the
“Lenders”), Wachovia Bank, National Association, as Administrative Agent and
Barclays Bank PLC, as Syndication Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Credit Agreement.

C. The Company and the Guarantors have entered into the Indemnity, Subrogation
and Contribution Agreement in order to induce the Lenders to make Loans.
Pursuant to Section 5.22 of the Credit Agreement, each Domestic Material
Subsidiary of the Company that was not in existence or was not a Domestic
Material Subsidiary on the date of the Credit Agreement is required to enter
into this Agreement as a Guarantor upon becoming a Domestic Material Subsidiary.
Notwithstanding the foregoing, a Domestic Material Subsidiary shall not be
required to become a Guarantor under this Indemnity, Subrogation and
Contribution Agreement if it would be a violation of applicable law for such
Domestic Material Subsidiary to take such action or if, in the judgment of the
Administrative Agent, in consultation with the Company, the expense, tax or
regulatory consequences or difficulty of taking such action would not, in light
of the benefits to accrue to the Lenders, justify taking such action. Section 12
of the Indemnity, Subrogation and Contribution Agreement provides that
additional Subsidiaries of the Company may become Guarantors under the
Indemnity, Subrogation and Contribution Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary of the
Company (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Indemnity, Subrogation and Contribution Agreement in order to induce the Lenders
to make additional Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the Lenders that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Supplement.

 



 

--------------------------------------------------------------------------------



 

 

 

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In the event that any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Guarantor shall
be given to it at the address set forth under its signature.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 



 

--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

[NAME OF NEW GUARANTOR],

by

 

 

 

Name:

 

Title:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,

by

 

 

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------